Exhibit 10.1

 
 
 


REVOLVING CREDIT
AND
SECURITY AGREEMENT
 

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 

--------------------------------------------------------------------------------

 
WITH
 

--------------------------------------------------------------------------------

 
VALUEVISION MEDIA, INC.
VALUEVISION INTERACTIVE, INC.
VVI FULFILLMENT CENTER, INC.
VALUEVISION MEDIA ACQUISITIONS, INC.


AND


VALUEVISION RETAIL, INC.


(BORROWERS)
 

--------------------------------------------------------------------------------

 
FEBRUARY 9, 2012
 

--------------------------------------------------------------------------------

 





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
I.  DEFINITIONS.
1
1.1.
Accounting Terms
1
1.2.
General Terms
1
1.3.
Uniform Commercial Code Terms
26
1.4.
Certain Matters of Construction
26
1.5.
Fiscal Periods
27
II.  ADVANCES, PAYMENTS.
27
2.1.
Revolving Advances
27
2.2.
Procedure for Revolving Advances Borrowing
28
2.3.
Disbursement of Advance Proceeds
30
2.4.
Reserved
31
2.5.
Maximum Advances
31
2.6.
Repayment of Advances
31
2.7.
Repayment of Excess Advances
31
2.8.
Statement of Account
32
2.9.
Letters of Credit
32
2.10.
Issuance of Letters of Credit
32
2.11.
Requirements For Issuance of Letters of Credit
33
2.12.
Disbursements, Reimbursement
33
2.13.
Repayment of Participation Advances
35
2.14.
Documentation
35
2.15.
Determination to Honor Drawing Request
35
2.16.
Nature of Participation and Reimbursement Obligations
35
2.17.
Indemnity
37
2.18.
Liability for Acts and Omissions
37
2.19.
Additional Payments
38
2.20.
Manner of Borrowing and Payment
39
2.21.
Mandatory Prepayments
40
2.22.
Use of Proceeds
40
2.23.
Defaulting Lender
41
III.  INTEREST AND FEES.
41
3.1.
Interest
42
3.2.
Letter of Credit Fees
42
3.3.
Facility Fee
43
3.4.
Fee Letter
43
3.5.
Computation of Interest and Fees
43
3.6.
Maximum Charges
43
3.7.
Increased Costs
43
3.8.
Basis For Determining Interest Rate Inadequate or Unfair
44
3.9.
Capital Adequacy
45
3.10.
Taxes
45




 
i

--------------------------------------------------------------------------------

 



IV.  COLLATERAL: GENERAL TERMS
47
4.1.
Security Interest in the Collateral
47
4.2.
Perfection of Security Interest
48
4.3.
Disposition of Collateral
48
4.4.
Preservation of Collateral
49
4.5.
Ownership of Collateral
49
4.6.
Defense of Agent’s and Lenders’ Interests
50
4.7.
Books and Records
50
4.8.
Financial Disclosure
50
4.9.
Compliance with Laws
51
4.10.
Inspection of Premises
51
4.11.
Insurance
51
4.12.
Failure to Pay Insurance
52
4.13.
Payment of Taxes
52
4.14.
Payment of Leasehold Obligations
52
4.15.
Receivables
52
4.16.
Inventory
55
4.17.
Maintenance of Equipment
55
4.18.
Exculpation of Liability
55
4.19.
Environmental Matters
56
4.20.
Financing Statements
58
4.21.
Appraisals
58
4.22.
Real Property
58
V.  REPRESENTATIONS AND WARRANTIES.
58
5.1.
Authority
58
5.2.
Formation and Qualification
59
5.3.
Survival of Representations and Warranties
59
5.4.
Tax Returns
59
5.5.
Financial Statements
59
5.6.
Entity Names
60
5.7.
OSHA and Environmental Compliance
60
5.8.
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance
61
5.9.
Patents, Trademarks, Copyrights and Licenses
62
5.10.
Licenses and Permits
63
5.11.
Default of Indebtedness
63
5.12.
No Default
63
5.13.
No Burdensome Restrictions
63
5.14.
No Labor Disputes
63
5.15.
Margin Regulations
63
5.16.
Investment Company Act
63
5.17.
Disclosure
64
5.18.
Reserved
64
5.19.
Swaps
64
5.20.
Conflicting Agreements
64
5.21.
Application of Certain Laws and Regulations
64




 
ii

--------------------------------------------------------------------------------

 



5.22.
Business and Property of Borrowers
64
5.23.
Section 20 Subsidiaries
64
5.24.
Anti-Terrorism Laws
64
5.25.
Trading with the Enemy
65
5.26.
Federal Securities Laws
65
5.27.
Equity Interests
65
5.28.
Commercial Tort Claims
66
5.29.
Letter of Credit Rights
66
5.30.
Material Contracts
66
5.31.
Inactive Subsidiaries; Norwell
66
VI.  AFFIRMATIVE COVENANTS.
66
6.1.
Payment of Fees
66
6.2.
Conduct of Business and Maintenance of Existence and Assets
66
6.3.
Violations
67
6.4.
Government Receivables
67
6.5.
Financial Covenants
67
6.6.
Execution of Supplemental Instruments
68
6.7.
Payment of Obligations
68
6.8.
Standards of Financial Statements
68
6.9.
Federal Securities Laws
69
6.10.
Post Closing Matters
69
6.11.
Operating Accounts
69
6.12.
Norwell Joinder
69
VII.  NEGATIVE COVENANTS.
69
7.1.
Merger, Consolidation, Acquisition and Sale of Assets
69
7.2.
Creation of Liens
70
7.3.
Guarantees
70
7.4.
Investments and Loans
70
7.5.
[Reserved]
71
7.6.
[Reserved]
71
7.7.
Dividends
71
7.8.
Indebtedness
71
7.9.
Nature of Business
72
7.10.
Transactions with Affiliates
72
7.11.
Leases
73
7.12.
Subsidiaries
73
7.13.
Fiscal Year and Accounting Changes
73
7.14.
Pledge of Credit
73
7.15.
Amendment of Organizational Documents
73
7.16.
Compliance with ERISA
73
7.17.
Prepayment of Indebtedness
74
7.18.
Anti-Terrorism Laws
74
7.19.
Membership/Partnership Interests
74
7.20.
Trading with the Enemy Act
74




 
iii

--------------------------------------------------------------------------------

 



VIII.  CONDITIONS PRECEDENT.
74
8.1.
Conditions to Initial Advances
74
8.2.
Conditions to Each Advance
78
IX.  INFORMATION AS TO BORROWERS.
78
9.1.
Disclosure of Material Matters
78
9.2.
Schedules
78
9.3.
Environmental Reports
79
9.4.
Litigation
79
9.5.
Material Occurrences
79
9.6.
Government Receivables
80
9.7.
Annual Financial Statements
80
9.8.
Quarterly Financial Statements
80
9.9.
Monthly Financial Statements
80
9.10.
Other Reports
80
9.11.
Additional Information
80
9.12.
Projected Operating Budget
81
9.13.
Variances From Operating Budget
81
9.14.
Notice of Suits, Adverse Events
81
9.15.
ERISA Notices and Requests
81
9.16.
Additional Documents
82
9.17.
Updates to Certain Loan Agreement Schedules
82
X.  EVENTS OF DEFAULT.
82
10.1.
Nonpayment
82
10.2.
Breach of Representation
83
10.3.
Financial Information
83
10.4.
Judicial Actions
83
10.5.
Noncompliance
83
10.6.
Judgments
83
10.7.
Bankruptcy
83
10.8.
Inability to Pay
84
10.9.
Subsidiary Bankruptcy
84
10.10.
Reserved
84
10.11.
Lien Priority
84
10.12.
Reserved;
84
10.13.
Cross Default
84
10.14.
Breach of Guaranty or Pledge Agreement
84
10.15.
Change of Ownership
84
10.16.
Invalidity
84
10.17.
Licenses
84
10.18.
Seizures
85
10.19.
Operations
85
10.20.
Pension Plans
85




 
iv

--------------------------------------------------------------------------------

 



XI.  LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
85
11.1.
Rights and Remedies
85
11.2.
Agent’s Discretion
87
11.3.
Setoff
87
11.4.
Rights and Remedies not Exclusive
87
11.5.
Allocation of Payments After Event of Default
87
XII.  WAIVERS AND JUDICIAL PROCEEDINGS.
88
12.1.
Waiver of Notice
88
12.2.
Delay
88
12.3.
Jury Waiver
88
XIII.  EFFECTIVE DATE AND TERMINATION.
89
13.1.
Term
89
13.2.
Termination
89
XIV.  REGARDING AGENT.
90
14.1.
Appointment
90
14.2.
Nature of Duties
90
14.3.
Lack of Reliance on Agent and Resignation
91
14.4.
Certain Rights of Agent
91
14.5.
Reliance
91
14.6.
Notice of Default
92
14.7.
Indemnification
92
14.8.
Agent in Its Individual Capacity
92
14.9.
Delivery of Documents
92
14.10.
Borrowers’ Undertaking to Agent
92
14.11.
No Reliance on Agent’s Customer Identification Program
93
14.12.
Other Agreements
93
14.13.
Collateral and Guaranty Matters
93
XV.  BORROWING AGENCY.
94
15.1.
Borrowing Agency Provisions
94
15.2.
Waiver of Subrogation
94
XVI.  MISCELLANEOUS.
95
16.1.
Governing Law
95
16.2.
Entire Understanding
95
16.3.
Successors and Assigns; Participations; New Lenders
97
16.4.
Application of Payments
99
16.5.
Indemnity
100
16.6.
Notice
100
16.7.
Survival
102
16.8.
Severability
102
16.9.
Expenses
102
16.10.
Injunctive Relief
102
16.11.
Consequential Damages
103
16.12.
Captions
103




 
v

--------------------------------------------------------------------------------

 



16.13.
Counterparts; Facsimile Signatures
103
16.14.
Construction
103
16.15.
Confidentiality; Sharing Information
103
16.16.
Publicity
104
16.17.
Certifications from Banks and Participants; USA PATRIOT Act
104




 
vi

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
 
 
Exhibit 1.2
Borrowing Base Certificate
Exhibit 1.2(a)
Compliance Certificate
Exhibit 2.1(a)
Revolving Credit Note
Exhibit 5.5(b)
Financial Projections
Exhibit 8.1(h)
Financial Condition Certificate
Exhibit 16.3
Commitment Transfer Supplement
 
 
Schedules
 
 
Schedule 1.2
Permitted Encumbrances
Schedule 4.5
Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property
Schedule 4.15(h)
Deposit and Investment Accounts
Schedule 5.1
Consents
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Prior Names
Schedule 5.8(b)
Litigation
Schedule 5.8(d)
Plans
Schedule 5.9
Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
Licenses and Permits
Schedule 5.14
Labor Disputes
Schedule 5.27
Equity Interests
Schedule 5.28
Commercial Tort Claims
Schedule 5.29
Letter of Credit Rights
Schedule 5.30
Material Contracts
Schedule 7.4
Investments
Schedule 7.8
Indebtedness
Schedule 7.10
Transactions with Affiliates




 
vii

--------------------------------------------------------------------------------

 

REVOLVING CREDIT
 
AND
 
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of February 9, 2012 among
ValueVision Media, Inc., a Minnesota corporation (“ValueVision”); ValueVision
Interactive, Inc., a Minnesota corporation; VVI Fulfillment Center, Inc., a
Minnesota corporation; ValueVision Media Acquisitions, Inc., a Delaware
corporation; and ValueVision Retail, Inc., a Delaware corporation (each a
“Borrower”, and collectively the “Borrowers”), the financial institutions which
are now or which hereafter become a party hereto (collectively, the “Lenders”
and each individually a “Lender”) and PNC Bank, National Association (“PNC”), as
agent for Lenders (PNC, in such capacity, the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
I.           DEFINITIONS.
 
1.1.           Accounting Terms.  As used in this Agreement, the Other Documents
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP and rules promulgated by the SEC as
applied in preparation of the audited financial statements of Borrowers for the
fiscal year ended January 31, 2011.
 
1.2.           General Terms.  For purposes of this Agreement the following
terms shall have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(ii)
hereof.
 
“Advances” shall mean and include the Revolving Advances and Letters of Credit.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above.  For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 5% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and (iii)
the sum of the Daily LIBOR Rate in effect on such day plus one percent (1.0%),
so long as a Daily LIBOR Rate is offered, ascertainable and not unlawful.
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
 
“Authority” shall mean the United States Environmental Protection Agency.
 
“Average FICO Score” shall mean, on any date of determination, the average FICO
Score of all Persons participating in the Value Pay Plan for whom a FICO score
has been obtained, as determined by Borrowing Agent in accordance with its
practices in the Ordinary Course of Business in effect on the Closing Date.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Benefited Lender” shall have the meaning set forth in Section 2.20(d) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.
 
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 

 
2

--------------------------------------------------------------------------------

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of ValueVision and its Subsidiaries.
 
“Borrowing Agent” shall mean ValueVision.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP as in effect on the Closing
Date.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Body or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Body; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
“Change of Ownership” shall mean (a) 100% of the Equity Interests of any
Borrower (other than ValueVision) is no longer owned or controlled by
ValueVision (including for the purposes of the calculation of percentage
ownership, any Equity Interests into which any Equity Interests of any Borrower
held by ValueVision are convertible or for which any such Equity Interests of
any Borrower or of any other Person may be exchanged and any Equity Interests
 

 
3

--------------------------------------------------------------------------------

 

issuable to ValueVision upon exercise of any warrants, options or similar rights
which may at the time of calculation be held by ValueVision), (b) (i) any person
or group of persons (within the meaning of Section 13(d) or 14(a) of the
Exchange Act) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the SEC under the Exchange Act) of 25% or more of the
voting Equity Interest of ValueVision; or (ii) from and after the date hereof,
individuals who on the date hereof constitute the Board of Directors of
ValueVision (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of ValueVision
was approved by a vote of a majority of the directors then still in office who
were either directors on the date hereof or whose election or nomination for
election was previously approved) cease for any reason to constitute a majority
of the board of directors of ValueVision then in office; or (c) any merger,
consolidation or sale of substantially all of the property or assets of any
Borrower or any direct or indirect Subsidiary of any Borrower except as
permitted by Section 7.1; provided however it shall not be deemed to be a Change
of Ownership under (a) section (b)(i) of this definition, if (1) any person or
group of persons (within the meaning of Section 13(d) or 14(a) of the Exchange
Act) acquires beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the SEC under the Exchange Act) 25% or more of the voting Equity
Interest of ValueVision and Agent provides prior written consent, which consent
shall not be unreasonably withheld or delayed or (2) the entity or entities
acquiring the voting Equity Interests are one or more of the “Restricted
Parties” as defined in the Shareholder Agreement, or (b) section (b)(ii) of this
definition, if the change in the individuals constituting the Board of Directors
of ValueVision results from the designation of directors by GE Capital Equity
Investments, Inc. pursuant to the Shareholder Agreement.
 
 “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
 
“Closing Date” shall mean February 9, 2012 or such other date as may be agreed
to by the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include:
 
(a)           all Receivables (including Credit Card Receivables);
 
(b)           all Equipment;
 
(c)           all General Intangibles;
 
(d)           all Inventory;
 

 
4

--------------------------------------------------------------------------------

 

(e)           all Investment Property;
 
(f)           all Real Property;
 
(g)           all Subsidiary Stock;
 
(h)           all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located; (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor or, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims in connection with and/or set forth in the case of Shawn Sullivan,
et al. v. DB Investments, Inc., et al., United States District Court for the
District of New Jersey, Civil Action Index No. 04-02819, and all other
commercial tort claims (whether now existing or hereafter arising); (vii) all
letter of credit rights (whether or not the respective letter of credit is
evidenced by a writing); (viii) all supporting obligations; and (ix) any other
goods, personal property or real property now owned or hereafter acquired in
which any Borrower has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Borrower;
 
(i)           all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, software
(owned by any Borrower or in which it has an interest), tapes, disks and
documents relating to (a), (b), (c), (d), (e), (f), (g) or (h) of this
paragraph; and
 
(j)           all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
(h) and (i) in whatever form, including, but not limited to: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
 
Notwithstanding the foregoing, “Collateral” shall expressly exclude, and the
Borrowers shall not be deemed to have granted a security interest in, any
Excluded Collateral.  Upon (a) the sale of any or all of the MA Personal
Property pursuant to a single or multiple sales and (b) the application of the
net cash proceeds received by a Borrower in connection with any such sale in a
manner consistent with Section 2.21 hereof, Agent and Lenders shall
automatically be deemed to have released any Liens on such MA Personal Property
sold under the foregoing clause (a) and such MA Personal Property shall
automatically cease to be Collateral hereunder.
 

 
5

--------------------------------------------------------------------------------

 

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.2(a) to be signed by the Chief Financial
Officer or Controller of Borrowing Agent, which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, (a)
no Default or Event of Default exists, or if such is not the case, specifying
such Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
6.5, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10 and 7.11; and (b) that to the best of such
officer’s knowledge, each Borrower is in compliance in all material respects
with all federal, state and local Environmental Laws, or if such is not the
case, specifying all areas of non-compliance and the proposed action such
Borrower will implement in order to achieve full compliance.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Credit Card Receivables” shall mean each “account” (as defined in the Uniform
Commercial Code) together with all income, payments and proceeds thereof, owed
by a major credit or debit card issuer (including, but not limited to, Visa,
MasterCard and American Express and such other issuers approved by the Agent in
its sole discretion) to a Borrower resulting from charges by a Customer of a
Borrower on credit or debit cards issued by such issuer in connection with the
sale of goods by a Borrower in the Ordinary Course of Business.
 

 
6

--------------------------------------------------------------------------------

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
 
“Daily  LIBOR  Rate” shall mean, for any day, the rate per annum determined by
the Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the Reserve Percentage.
 
“Debt Payments” shall mean and include, without duplication (a) all cash
actually expended by any Borrower to make interest payments on any Advances
hereunder, plus (b) all cash actually expended by any Borrower to make payments
for all facility fees, Letter of Credit Fees and other non-recurring fees due
hereunder, plus (c) all cash actually expended by any Borrower to make payments
on Capitalized Lease Obligations, plus (d) all cash actually expended by any
Borrower to make payments with respect to any other Indebtedness for borrowed
money (other than in respect of Revolving Advances).
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
“Direct TV Payment” shall mean the payment to Direct TV by Borrowers on or about
the Closing Date in the amount of approximately $12,500,000.
 
“Direct TV Security Documents” shall mean, collectively, that certain (i)
Mortgage and Security Agreement and Fixture Financing Statement executed by
ValueVision in favor of Direct TV dated November 2009, and as in effect as of
the Closing Date and (ii) Mortgage and Security Agreement executed by Norwell in
favor of Direct TV dated November 2009, and as in effect as of the Closing Date.
 
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
expiration of the Term; provided, however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and
 

 
7

--------------------------------------------------------------------------------

 

(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of ValueVision or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by ValueVision or one
of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interest of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of an
Equity Interest that is not Disqualified Stock, such Equity Interests shall not
be deemed to be Disqualified Stock.  Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Borrower or a Guarantor to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock.  The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that ValueVision and its Subsidiaries may become obligated
to pay upon maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock or portion thereof, plus accrued dividends.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes.
 
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) without duplication and to the extent such
amounts reduced net income of the Borrowers on a Consolidated Basis for such
period (a) depreciation expenses for such period, plus (b) amortization expenses
for such period, plus (c) non-cash impairment charges and write-downs for such
period and gain or loss on early retirement of Indebtedness, plus (d) non-cash
equity based compensation expenses incurred by Borrowers for such period, plus
(e) non-recurring fees, charges and expenses incurred during such period by
Borrowers in connection with the Transactions in an amount not to exceed
$500,000, plus (f) non-cash losses incurred by Borrowers during such period in
connection with the sale of Norwell’s Premises located at 2 Bert Drive, #4, West
Bridgewater, Massachusetts and the MA Personal Property.
 
“Eligible Consumer Receivables” shall mean and include with respect to each
Borrower, each Receivable of such Borrower arising in the Ordinary Course of
Business under the Value Pay Plan and which Agent, in its Permitted Discretion,
shall deem to be an Eligible Consumer Receivable.  A Receivable shall not be
deemed eligible unless such Receivable is subject to Agent’s first priority
perfected security interest and no other Lien (other than Permitted
 

 
8

--------------------------------------------------------------------------------

 

Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable shall be an Eligible Consumer
Receivable if:
 
(a)           the Customer fails to make any payment due under the Value Pay
Plan within five (5) days after the due date;
 
(b)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
 
(c)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case or proceeding under any state or federal bankruptcy
laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or
insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors or (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws;
 
(d)           the sale is to a Customer outside the United States of America or
Canada;
 
(e)           the Receivables of the Customer exceed a credit limit determined
by Agent, in its Permitted Discretion, to the extent such Receivable exceeds
such limit;
 
(f)           Agent believes, in its Permitted Discretion, that such Receivable
will likely not be paid by reason of the Customer’s financial inability to pay;
 
(g)           the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim (to the extent of such offset, deduction, defense or
counterclaim);
 
(h)           any return, rejection or repossession of the merchandise sold to
create such Receivable has occurred;
 
(i)           such Receivable is not payable to a Borrower; or
 
(j)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its Permitted Discretion.
 
“Eligible Inventory” shall mean and include Inventory, excluding work in
process, with respect to each Borrower, valued at the lower of cost or market
value, determined on an average basis, which is not obsolete, slow moving or
unmerchantable and which Agent, in its Permitted Discretion, shall not deem
ineligible Inventory.  Inventory shall not be deemed eligible unless such
Inventory is subject to a perfected, first priority security interest in favor
of Agent and no other Lien (other than a Permitted Encumbrance).  In addition,
Inventory shall not be Eligible Inventory if it (i) does not conform to all
standards imposed by any Governmental Body which has regulatory authority over
such goods or the use or sale thereof, (ii) is in transit, (iii) is located
outside the United States or at a location that is not otherwise in compliance
with this Agreement, (iv) constitutes Consigned Inventory, (v) is the subject of
an Intellectual Property
 

 
9

--------------------------------------------------------------------------------

 

Claim that in Agent’s judgment would impair Agent’s ability to realize on the
Collateral or the value thereof; (vi) is subject to a License Agreement or other
agreement that materially limits Agent’s right to sell or otherwise dispose of
such Inventory, unless Agent is a party to a Licensor/Agent Agreement with the
Licensor under such License Agreement; or (vii) is situated at a location not
owned by a Borrower unless the owner or occupier of such location has executed
in favor of Agent a Lien Waiver Agreement.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Laws” shall mean all applicable federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations and lawful policies, guidelines,
interpretations, decisions, orders and directives of Governmental Bodies with
respect thereto.
 
“Environmental Reports” shall have the meaning set forth in Section 8.1(g)
hereof.
 
“Equipment” shall mean and include as to each Borrower all of such Borrower’s
equipment (as defined in the Uniform Commercial Code) and in any event all of
such Borrower’s goods (other than Inventory) whether now owned or hereafter
acquired and wherever located including all machinery, apparatus, motor
vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Eurodollar Rate
Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page)
 

 
10

--------------------------------------------------------------------------------

 

or any Alternate Source, a comparable replacement rate determined by Agent at
such time (which determination shall be conclusive absent manifest error)), by
(ii) a number equal 1.00 minus the Reserve Percentage. The Eurodollar Rate may
also be expressed by the following formula:
 

  Average of London interbank offered rates  quoted by Bloomberg or  appropriate
Successor as shown on
 
Eurodollar Rate =  
Bloomberg Page BBAM1
1.00 - Reserve Percentage



The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Collateral” shall mean:
 
(i)           Subject to Section 4.22 hereof, Borrowers’ Real Property located
at 6740 Shady Oak Road, Eden Prairie, Minnesota and all of Borrowers’ fixtures,
machinery and Equipment located at the foregoing location and all of Borrowers’
permits and licenses relating to the foregoing location, which are subject to
the Direct TV Security Documents, but Excluded Collateral pursuant to this
clause shall not include any of Borrowers’ Receivables, Inventory, General
Intangibles, Investment Property,  Documents, or any of the property identified
in subsection (g), (h) or (i) of the definition of Collateral;
 
(ii)           any contract, instrument, chattel paper or any permit or license
issued by a Governmental Body in which any Borrower has any right, title or
interest if and to the extent such contract, instrument, chattel paper, permit
or license includes a provision containing, or any applicable requirements of
any Governmental Body contain, a restriction on assignment such that the
creation of a security interest in the right, title or interest of such Borrower
therein would be prohibited and would, in and of itself, cause or result in the
termination thereof or a default thereunder enabling another person party to
such contract, instrument, chattel paper, permit or license or any Governmental
Body to enforce any remedy with respect thereto; provided, however, that the
foregoing exclusion shall not apply if (i) such prohibition has been waived or
such other person or Governmental Body has otherwise consented to the creation
hereunder of a security interest in such contract, instrument, chattel paper,
permit or license or (ii) such prohibition would be rendered ineffective
pursuant to Sections 9-407(a) or 9-408(a) of the Uniform Commercial Code, as
applicable, or any other applicable provision of the Uniform Commercial Code and
as then in effect in any relevant
 

 
11

--------------------------------------------------------------------------------

 

jurisdiction, or any other applicable law (including applicable bankruptcy and
insolvency law) or principles of equity; provided further that immediately upon
the ineffectiveness, lapse or termination of any such provision or requirement
of any such Governmental Body, the term “Collateral” shall include, and each
Borrower shall be deemed to have granted a security interest in, all its rights,
title and interests in and to such contract, instrument or chattel paper or any
permit or license issued by a Governmental Body as if such provision had never
been in effect; and provided further that the foregoing exclusion shall in no
way be construed so as to limit, impair or otherwise affect the Agent’s
unconditional continuing security interest in and to all rights, title and
interests of Borrowers in or to any payment obligations or other rights to
receive monies due or to become due under any such contract and in any such
monies and other proceeds of such contract;
 
(iii)           assets owned by any Borrower on the date hereof or hereafter
acquired and any proceeds thereof that are subject to a Lien permitted by clause
(h) of the definition of “Permitted Encumbrances” or, to the extent consisting
of Liens of the type described, or a Lien permitted by clause (c) of the
definition of “Permitted Encumbrances” securing Indebtedness permitted under
Section 7.6, in each case to the extent and for so long as the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Indebtedness) validly prohibits the creation of any other Lien on such assets
and proceeds; and
 
(iv)           any intent-to-use trademark application to the extent and for so
long as creation by a Borrower of a security interest therein would result in
the loss by such Borrower of any material rights therein.
 
“Excluded Taxes” shall mean, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrowers hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated),and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lender’s office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located,
(c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lender’s office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.10(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 3.10(a), and
(d) any United States withholding tax imposed by FATCA.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Fanbuzz” shall mean Fanbuzz, Inc., a Delaware corporation.
 

 
12

--------------------------------------------------------------------------------

 

“Fanbuzz Retail” shall mean Fanbuzz Retail, Inc., a Delaware corporation.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.
 
“Fee Letter” shall mean the fee letter dated February 9, 2012 among Borrowers
and PNC.
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during
such period, minus distributions and dividends (to a Person other than a
Borrower) made in cash during such period, minus cash taxes paid during such
period to (b) all Debt Payments made during such period, plus all cash payments
made during such period to NBC Universal, Inc. on account of licensing fees
pursuant to the NBCU Trademark License Agreement.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which ValueVision is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 

 
13

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles (as defined in the Uniform Commercial Code),
whether now owned or hereafter acquired, including all payment intangibles, all
choses in action, causes of action, corporate or other business records,
inventions, designs, Intellectual Property, equipment formulations,
manufacturing procedures, quality control procedures, trademark applications,
goodwill, design rights, software, computer information, source codes, codes,
records and updates, registrations, licenses, franchises, customer lists, tax
refunds, tax refund claims, computer programs, all claims under guaranties,
security interests or other security held by or granted to such Borrower to
secure payment of any of the Receivables by a Customer (other than to the extent
covered by Receivables) all rights of indemnification and all other intangible
property of every kind and nature (other than Receivables).
 
“Governmental Acts” shall have the meaning set forth in Section 2.17 hereof.
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
 
“Guarantor” shall mean any Subsidiary of the Borrowers (other than an Inactive
Subsidiary) who may hereafter guarantee payment or performance of the whole or
any part of the Obligations and “Guarantors” means collectively all such
Persons.
 
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.
 
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 5101, et seq.), RCRA or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.
 

 
14

--------------------------------------------------------------------------------

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Inactive Subsidiaries” shall mean each of Iosota, Fanbuzz, Fanbuzz Retail and
VVILPTV.
 
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (i) borrowed money;
(ii) amounts received under or liabilities in respect of any note purchase or
acceptance credit facility, and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) all Capitalized
Lease Obligations; (iv)  reimbursement obligations (contingent or otherwise)
under any letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (v) obligations under any Interest Rate Hedge or other interest
rate management device, foreign currency exchange agreement, currency swap
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price hedging arrangement; (vi) any other advances of
credit made to or on behalf of such Person or other transaction (including
forward sale or purchase agreements and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements including to finance the purchase price
of property or services and all obligations of such Person to pay the deferred
purchase price of property or services (but not including trade payables and
accrued expenses incurred in the Ordinary Course of Business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due or which are being Properly Contested);
(vii) all Equity Interests of such Person subject to repurchase or redemption
rights or obligations (excluding repurchases or redemptions at the sole option
of such Person); (viii) all indebtedness, obligations or liabilities secured by
a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are otherwise an obligation of such Person; (ix) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts; (x) off-balance sheet liabilities and/or pension
plan liabilities of such Person; (xi) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (xii) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (i) through (xi).
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 

 
15

--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a bona
fide claim (whether asserted in writing, by action, suit or proceeding or
otherwise) that any Borrower’s ownership, use, marketing, sale or distribution
of any Inventory, Equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired inventory (as defined in the Uniform Commercial
Code), and shall include in any event goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.
 
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, excluding, however, the Subsidiary Stock.
 
“Iosota” shall mean Iosota, Inc., a Minnesota corporation.
 
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender Default” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following
 

 
16

--------------------------------------------------------------------------------

 

requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under the Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.
 
“Letter of Credit Application” shall have the meaning set forth in Section 2.10
hereof.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
 
“Letter of Credit Sublimit” shall mean $6,000,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.
 
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use the Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property of
such Person in connection with such Borrower’s manufacture, marketing, sale or
other distribution of any Inventory or otherwise in connection with such
Borrower’s business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
and the valid filing of, or agreement to give, any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement in form and substance reasonably
acceptable to Agent which is executed in favor of Agent by a Person who owns or
occupies premises at which any Collateral may be located from time to time and
by which such Person shall waive (as set forth therein) any Lien that such
Person may ever have with respect to any of
 

 
17

--------------------------------------------------------------------------------

 

the Collateral located at such premises and shall authorize Agent from time to
time (as set forth therein) to enter upon the premises to inspect or remove such
Collateral from such premises.
 
“MA Personal Property” shall mean all of Borrowers’ and Norwell’s fixtures,
machinery, governmental licenses or Equipment (and other property used solely in
connection therewith) located at 2 Bert Drive #4, West Bridgewater,
Massachusetts.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of the Borrowers, taken as a whole, (b) the Borrowers’
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien, or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.
 
“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of Borrowers, which are material to any
Borrower’s business or which, the failure to comply with, could reasonably be
expected to result in a Material Adverse Effect.
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Loan Amount” shall mean $40,000,000.
 
“Maximum Revolving Advance Amount” shall mean $40,000,000.
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Mortgage” shall mean the mortgage on the Real Property located at 4811
Nashville Road, Bowling Green, Kentucky 42101, securing the Obligations,
together with all extensions, renewals, amendments, supplements, modifications,
substitutions and replacements thereto and thereof.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Borrower or any member of the
Controlled Group.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4063 or 4064 of ERISA.
 

 
18

--------------------------------------------------------------------------------

 

“NBCU Trademark License Agreement” shall mean the Trademark License Agreement
dated as of November 16, 2000 (and amended by Amendment No. 1 dated March 28,
2007 and Amendment No. 2 dated November 17, 2010) between NBC Universal, Inc.
(f/k/a National Broadcasting Company, Inc.) and ValueVision, as amended from
time to time.
 
“Non-Defaulting Lender” shall have the meaning set forth in Section 2.23(b)
hereof.
 
“Norwell” shall mean Norwell Television, LLC, a Delaware limited liability
company.
 
“Note” shall mean the Revolving Credit Note.
 
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations, covenants
and duties owing by any Borrower to Lenders or Agent or to any other direct or
indirect subsidiary or affiliate of Agent or any Lender of any kind or nature,
present or future (including any interest or other amounts accruing thereon, and
any costs and expenses of any Person payable by Borrower and any indemnification
obligations payable by Borrower arising or payable after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest or other amounts is allowable or
allowed in such proceeding), whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document,
(including this Agreement and the Other Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Agent or Lenders and any Borrower and any amendments,
extensions, renewals or increases and all costs and expenses of Agent and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent or Lenders to perform acts or refrain from taking any
action.
 
“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business substantially as conducted on the
Closing Date or a reasonable extension or modification thereof.
 
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company
 

 
19

--------------------------------------------------------------------------------

 

agreement, or partnership agreement of such Person and any and all other
applicable documents relating to such Person’s formation, organization or entity
governance matters (including any shareholders’ or equity holders’ agreement or
voting trust agreement) and specifically includes, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity.
 
“Other Documents” shall mean the Mortgage, the Note, the Perfection Certificate,
any Guaranty, any Guarantor Security Agreement, any Pledge Agreement, any
Lender-Provided Interest Rate Hedge and any and all other agreements,
instruments and documents, including intercreditor agreements, guaranties,
pledges, powers of attorney, consents, interest or currency swap agreements or
other similar agreements and all other writings heretofore, now or hereafter
executed by any Borrower or any Guarantor and/or delivered to Agent or any
Lender in respect of the transactions contemplated by this Agreement.
 
“Other Taxes” shall have the meaning set forth in Section 16.5 hereof.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b)
hereof.
 
“Overadvance Threshold Amount” shall have the meaning set forth in Section
16.2(b) hereof.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
 
“Payee” shall have the meaning set forth in Section 3.10 hereof.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions
 

 
20

--------------------------------------------------------------------------------

 

are required by any Borrower or any member of the Controlled Group; or (ii) has
at any time within the preceding five years been maintained or to which
contributions have been required by any Borrower or any entity which was at such
time a member of the Controlled Group.
 
“Perfection Certificate” shall mean the Perfection Certificate provided by the
Borrowers and delivered to Agent.
 
“Permitted Discretion” shall mean Agent’s commercially reasonable credit
judgment exercised in good faith in accordance with customary business practices
of Agent in connection with comparable asset-based lending facilities.
 
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent for a period of more than 10 days or being Properly
Contested, or for property taxes on property the Borrower or any Subsidiary has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property; (c) Liens disclosed on Schedule 1.2, provided
that such Liens shall secure only those obligations which they secure on the
Closing Date and shall not subsequently apply to any other property or assets of
any Borrower other than the property and assets to which they apply as of the
Closing Date (other than accessions thereto, improvements thereon and proceeds
thereof); (d) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance,
other than any Lien imposed by ERISA; (e) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the Ordinary Course of Business; (f) Liens arising by virtue
of the rendition, entry or issuance against any Borrower or any Subsidiary, or
any property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (I) is in existence for less than 20
consecutive days after it first arises or is being Properly Contested and (II)
is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics’, workers’, materialmen’s, carriers’, repairmen’s or other like Liens
arising by operation of law or in the Ordinary Course of Business with respect
to obligations which are not yet overdue for a period of more than 10 days or
which are being Properly Contested; (h) Liens placed upon fixed or capital
assets now existing or hereafter acquired to secure a portion of the purchase
price thereof, provided that (I) any such lien shall not encumber any other
property of any Borrower (other than accessions thereto, improvements thereon
and proceeds thereof) and (II) the aggregate amount of Indebtedness secured by
such Liens incurred as a result of such purchases during any fiscal year shall
not exceed the amount provided for in Section 7.8(iv); (i) minor survey
exceptions, minor encumbrances, ground leases, easements or reservations of, or
rights of others for, licenses, rights-of-way, servitudes, sewers, electric
lines, drains, telegraph and telephone and cable television lines, gas and oil
pipelines and other similar purposes, or zoning, building codes or other
restrictions (including without limitation, minor defects or irregularities in
title and similar encumbrances), which do not in the aggregate interfere in any
material respect with the Ordinary Course of Business of the Borrowers and their
Subsidiaries; (j) any exceptions listed on Schedule B of the title insurance
policies delivered to and accepted by, Agent and the Lenders under Section
8.1(f); (k) licenses, sublicenses or any other rights granted with respect to
Intellectual Property in the Ordinary Course of Business; (l) leases, subleases,
licenses or sublicenses granted to others in the ordinary course of business
which do not materially interfere with the ordinary
 

 
21

--------------------------------------------------------------------------------

 

conduct of the business; (m) Landlords’ and lessors’ statutory Liens; (n) Liens
arising solely by virtue of any statutory or common law provisions relating to
banker’s liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions; (o) Liens
arising from precautionary Uniform Commercial Code filings regarding “true”
operating leases or, to the extent permitted under this Agreement, the
consignment of goods to a Borrower or a Guarantor; (p) Liens in favor of customs
and revenues authorities imposed by applicable Law arising in the ordinary
course of business in connection with the importation of goods; (q) Liens
securing Indebtedness permitted by Section 7.8(v) or Section 7.8(vi); (s)
restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with; (t) zoning by-laws and other land
use restrictions, including, without limitation, site plan agreements,
development agreements and contract zoning agreements; (u) Liens that are junior
to the liens in favor of Agent securing indebtedness in an amount not to exceed
$500,000; and (v) Liens disclosed on Schedule 1.2 in favor of any credit card
processor arising in the Ordinary Course of Business under the applicable credit
card arrangement and solely with respect to (i) any items returned by a Customer
who purchased such items thereunder, (ii) any reserve accounts established
pursuant thereto or (iii) set off rights in favor of the applicable credit card
processor solely relating to any payments due to any Borrower thereunder.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA which is (i) a Pension Benefit Plan, (ii) a Multiemployer Plan or (iii)
a Welfare Plan (within the meaning of Section 3(1) of ERISA) which provides for
self-insured benefits and which is maintained by any Borrower or any member of
the Controlled Group or to which any Borrower or any member of the Controlled
Group is required to contribute.
 
“Pledge Agreement” shall mean that certain Collateral Pledge Agreement executed
by ValueVision in favor of Agent dated as of the Closing Date and any other
pledge agreements executed subsequent to the Closing Date by any other Person to
secure the Obligations.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
 
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
 
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
 
“Properly Contested” shall mean, in the case of any Taxes, Indebtedness
(including trade payables to the extent applicable) or Lien, as applicable, of
any Person that is not paid as and when due or payable by reason of such
Person’s bona fide dispute concerning its liability to pay
 

 
22

--------------------------------------------------------------------------------

 

same or concerning the amount thereof: (i) such Taxes, Indebtedness (including
trade payables to the extent applicable) or Lien, as applicable, is being
properly contested in good faith by appropriate proceedings promptly instituted
and diligently conducted; (ii) such Person has established appropriate reserves
as shall be required in conformity with GAAP; (iii) the non-payment of such
Taxes or Indebtedness will not have a Material Adverse Effect and will not
result in the forfeiture of any assets of such Person; (iv) no Lien is imposed
upon any of such Person’s assets with respect to such Taxes or Indebtedness
(including trade payables to the extent applicable) unless such Lien is at all
times junior and subordinate in priority to the Liens in favor of the Agent
(except only with respect to property taxes that have priority as a matter of
applicable state law) and enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute; (v) if such Taxes,
Indebtedness (including trade payables to the extent applicable) or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Taxes or Indebtedness (including trade payables to the
extent applicable) and all penalties, interest and other amounts due in
connection therewith.
 
 “Published Rate”  shall mean the rate of interest published each Business Day
in the Wall Street Journal “Money Rates” listing under the  caption  “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
Eurodollar Rate for a one month period as published in another publication
selected by the Agent).
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.5 hereto or which
is hereafter owned or leased by any Borrower.
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts (as defined in the Uniform Commercial Code), contract
rights, instruments (including those evidencing indebtedness owed to such
Borrower by its Affiliates), documents (as defined in the Uniform Commercial
Code), chattel paper (including electronic chattel paper) (as defined in the
Uniform Commercial Code), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services by such Borrower, all supporting
obligations (as defined in the Uniform Commercial Code), guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.
 

 
23

--------------------------------------------------------------------------------

 

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean Lenders holding at least sixty-six and two thirds
percent (66⅔%) of the Advances and, if no Advances are outstanding, shall mean
Lenders holding sixty-six and two thirds percent (66⅔%) of the Commitment
Percentages; provided, however, if there are fewer than three (3) Lenders,
Required Lenders shall mean all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean Advances made other than Letters of Credit.
 
“Revolving Credit Note” shall mean the promissory note referred to in Section
2.1(a) hereof.
 
“Revolving Interest Rate” shall mean, (a) with respect to Domestic Rate
Loans, an interest rate per annum equal to the sum of two percent (2.00%) plus
the Alternate Base Rate, and (b) with respect to Eurodollar Rate Loans, an
interest rate per annum equal to the sum of three percent (3.00%) plus the
Eurodollar Rate.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation,
 

 
24

--------------------------------------------------------------------------------

 

or other Persons performing similar functions for such entity, are owned,
directly or indirectly, by such Person.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Termination Event” shall mean:  (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Pension Benefit Plan during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (iii) the providing of notice of intent to terminate a Pension
Benefit Plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the institution by the PBGC of proceedings to terminate a Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or (b) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; (vi) the partial or complete withdrawal, within the
meaning of Section 4203 or 4205 of ERISA, of any Borrower or any member of the
Controlled Group from a Multiemployer Plan; (vii) notice that a Mutiemployer
Plan is subject to Section 4245 of ERISA; or (viii) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent, upon any Borrower or any member of the Controlled Group.
 
“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the TSCA, applicable state law, or any
other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Trigger Notice” shall have the meaning set forth in Section 4.15(h) hereof.
 
“TSCA” shall mean the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et
seq.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, less the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the outstanding
 

 
25

--------------------------------------------------------------------------------

 

amount of Advances, plus (ii) all amounts due and owing to any Borrower’s trade
creditors which are outstanding sixty (60) days past their due date, plus (c)
the aggregate amount of unrestricted cash held by Borrowers in Blocked Accounts
or Depository Accounts established at the Agent.
 
“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrowers’ own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Value Pay Plan” shall mean that certain purchase plan offered by Borrowers to
consumer Customers pursuant to which a consumer Customer may be approved to
purchase Inventory through a payment plan of up to six (6) payments over five
(5) months.
 
“ValueVision” shall have the meaning set forth in the preamble to this
Agreement.
 
“VVILPTV” shall mean VVILPTV, Inc., a Minnesota corporation.
 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
1.3.           Uniform Commercial Code Terms.  All terms used herein and defined
in the Uniform Commercial Code as adopted in the State of New York  from time to
time; provided, however, that, at any time, if by reason of mandatory provisions
of law, any or all of the perfection or priority of the Agent’s and the Lenders’
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions (the “Uniform Commercial Code”) shall
have the meaning given therein unless otherwise defined herein.  Without
limiting the foregoing, the terms “accounts”, “chattel paper”, “commercial tort
claims”, “instruments”, “general intangibles”, “goods”, “payment intangibles”,
“proceeds”, “supporting obligations”, “securities”, “investment property”,
“documents”, “deposit accounts”, “software”, “letter of credit rights”,
“inventory”, “equipment” and “fixtures”, as and when used in the description of
Collateral shall have the meanings given to such terms in Articles 8 or 9 of the
Uniform Commercial Code.  To the extent the definition of any category or type
of collateral is expanded by any amendment, modification or revision to the
Uniform Commercial Code, such expanded definition will apply automatically as of
the date of such amendment, modification or revision.
 
1.4.           Certain Matters of Construction.  The terms “herein”, “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular
 

 
26

--------------------------------------------------------------------------------

 

section, paragraph or subdivision.  All references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.  Any pronoun used shall be deemed
to cover all genders.  Wherever appropriate in the context, terms used herein in
the singular also include the plural and vice versa.  All references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations.  Unless otherwise provided, all references to any
instruments or agreements to which Agent is a party, including references to any
of the Other Documents, shall include any and all modifications, supplements or
amendments thereto, any and all restatements or replacements thereof and any and
all extensions or renewals thereof.  All references herein to the time of day
shall mean the time in New York, New York.  Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on an average
cost basis.  Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”.  A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the Required Lenders or all Lenders, as
applicable.  Any Lien referred to in this Agreement or any of the Other
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders. Wherever the phrase “to the best of Borrowers’ knowledge” or words of
similar import relating to the knowledge or the awareness of any Borrower are
used in this Agreement or Other Documents, such phrase shall mean and refer to
(i) the actual knowledge of a senior officer of any Borrower or (ii) the
knowledge that a senior officer would have obtained following reasonable
inquiry.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
 
1.5.           Fiscal Periods. For purposes hereunder, whenever a provision of
this Agreement refers to a quarter ending April 30, July 31, October 31 or
January 31 or a fiscal year ending January 31, such references shall mean the
actual date which corresponds with the end of Borrower’s fiscal quarter or
fiscal year based on Borrower’s accounting cycle.
 
II.           ADVANCES, PAYMENTS.
 
2.1.           Revolving Advances.
 

 
27

--------------------------------------------------------------------------------

 

(a)           Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement including Sections 2.1(b) and (c), each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the lesser of (x) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit and (y) an
amount equal to the sum of:
 
(i)           up to 65%, subject to the provisions of Section 2.1(b) hereof
(“Receivables Advance Rate”), of Eligible Consumer Receivables, plus
 
(ii)           up to the lesser of (A) 60%, subject to the provisions of Section
2.1(b) hereof, of the value of the Eligible Inventory and (B) 85% of the
appraised net orderly liquidation value of Eligible Inventory (as evidenced by
an Inventory appraisal satisfactory to Agent in its Permitted Discretion, as
more particularly described in the Borrowing Base Certificate (as applicable,
the “Inventory Advance Rate” and together with the Receivables Advance Rate,
collectively, the “Advance Rates”), minus
 
(iii)           the aggregate Maximum Undrawn Amount of all outstanding Letters
of Credit, minus
 
(iv)           such reserves as Agent may reasonably deem proper and necessary
in its Permitted Discretion from time to time.
 
The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Sections 2.1(a)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Formula Amount”.  The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).
 
(b)           Discretionary Rights.  The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
Permitted Discretion.  Each Borrower consents to any such increases or decreases
and acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.  The
rights of Agent under this subsection are subject to the provisions of Section
16.2(b).
 
2.2.           Procedure for Revolving Advances Borrowing.
 
(a)           Borrowing Agent on behalf of any Borrower may notify Agent prior
to 11:00 a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be debited from any operating accounts, and any deficiency shall
thereafter be deemed a request for a Revolving Advance maintained as a Domestic
Rate Loan as of the date such payment is due, in the amount required to pay in
full such interest, fee, charge or Obligation under this Agreement or any other
agreement with Agent or Lenders, and such request shall be irrevocable.
 

 
28

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 11:00 a.m. on the day which is
three (3) Business Days prior to the date such Eurodollar Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount on the date of such
Advance to be borrowed, which amount shall be in a minimum amount of $1,000,000
and in integral multiples of $500,000 thereafter, and (iii) the duration of the
first Interest Period therefor.  Interest Periods for Eurodollar Rate Loans
shall be for one, two, three or six months; provided, if an Interest Period
would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day.  No Eurodollar Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default.  After giving effect to each
requested Eurodollar Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than four (4) Eurodollar Rate Loans, in the aggregate.
 
(c)           Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 11:00 a.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d) herein
below.
 
(d)           Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 11:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.
 

 
29

--------------------------------------------------------------------------------

 

(e)           At its option and upon written notice given prior to 11:00 a.m. at
least three (3) Business Days’ prior to the date of such prepayment, any
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment.  Such Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment.  In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, such Borrower shall indemnify Agent and Lenders therefor
in accordance with Section 2.2(f) hereof.
 
(f)           Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
(g)           Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall forthwith be cancelled and Borrowers shall, if any affected Eurodollar
Rate Loans are then outstanding, promptly upon request from Agent, either pay
all such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type.  If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan.  A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
 
2.3.           Disbursement of Advance Proceeds.  All Advances shall be
disbursed from whichever office or other place Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books.  During the
Term, Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall,
 

 
30

--------------------------------------------------------------------------------

 

with respect to requested Revolving Advances to the extent Lenders make such
Revolving Advances, be made available to the applicable Borrower on the day so
requested by 2:00 p.m. by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
 
2.4.           Reserved.
 
2.5.           Maximum Advances.  The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount less the Maximum Undrawn Amount of all issued and outstanding
Letters of Credit or (b) the Formula Amount.
 
2.6.           Repayment of Advances.
 
(a)           The Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.
 
(b)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received.  In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following Agent’s receipt of those items of payment,
each Borrower agrees that, in computing the charges under this Agreement, after
the delivery of a Trigger Notice, all items of payment shall be deemed applied
by Agent on account of the Obligations one (1) Business Day after (i) the
Business Day following Agent’s receipt of such payments via wire transfer or
electronic depository check or (ii) in the case of payments received by Agent in
any other form, the Business Day such payment constitutes good funds in Agent’s
account.  Agent is not, however, required to credit Borrowers’ Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrowers’ Account for the amount of any item of payment which is
returned to Agent unpaid.
 
(c)           All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 p.m. (New York time) on the due date therefor
in lawful money of the United States of America in federal funds or other funds
immediately available to Agent.  Agent shall have the right to effectuate
payment on any and all Obligations due and owing hereunder by charging
Borrowers’ Account or by making Advances as provided in Section 2.2 hereof.
 
(d)           Except as contemplated by Section 3.10, Borrowers shall pay
principal, interest, and all other amounts payable hereunder, or under any
related agreement, without any deduction whatsoever, including, but not limited
to, any deduction for any setoff or counterclaim.
 
2.7.           Repayment of Excess Advances.  The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be
 

 
31

--------------------------------------------------------------------------------

 

immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or Event of Default has occurred.
 
2.8.           Statement of Account.  Agent shall maintain, in accordance with
its customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.
 
2.9.           Letters of Credit.  Subject to the terms and conditions hereof,
Agent shall issue or cause the issuance of standby and/or trade letters of
credit (“Letters of Credit”) for the account of any Borrower except to the
extent that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit plus (iii) the Maximum Undrawn Amount of the Letter of Credit
to be issued to exceed the lesser of (x) the Maximum Revolving Advance Amount or
(y) the Formula Amount (calculated without giving effect to clause
2.1(a)(y)(iv)). The Maximum Undrawn Amount of all outstanding Letters of Credit
shall not exceed in the aggregate at any time the Letter of Credit
Sublimit.  All disbursements or payments related to Letters of Credit shall be
deemed to be Domestic Rate Loans consisting of Revolving Advances and, if not
reimbursed on the date of drawing, shall bear interest at the Revolving Interest
Rate for Domestic Rate Loans; Letters of Credit that have not been drawn upon
shall not bear interest.
 
2.10.           Issuance of Letters of Credit.
 
(a)           Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to 11:00 a.m. (New York time), at least five (5) Business
Days’ prior to the proposed date of issuance, Agent’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent; and, such other certificates, documents and other papers and
information as Agent may reasonably request.  Borrowing Agent, on behalf of
Borrowers, also has the right to give instructions and make agreements with
respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.
 
(b)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts
 

 
32

--------------------------------------------------------------------------------

 

when presented for honor thereunder in accordance with the terms thereof and
when accompanied by the documents described therein and (ii) have an expiry date
not later than twelve (12) months after such Letter of Credit’s date of issuance
and in no event later than the last day of the Term.  Each standby Letter of
Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”), and any subsequent revision thereof
at the time a standby Letter of Credit is issued, as determined by Agent, and
each trade Letter of Credit shall be subject to the UCP.
 
(c)           Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.
 
2.11.           Requirements For Issuance of Letters of Credit.
 
(a)           Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit.  If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefor or any acceptance thereof.
 
(b)           In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred, (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, letter of credit applications and
acceptances, (ii) to sign such Borrower’s name on bills of lading; (iii) to
clear Inventory through the United States of America Customs Department
(“Customs”) in the name of such Borrower or Agent or Agent’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of such
Borrower for such purpose; and (iv) to complete in such Borrower’s name or
Agent’s, or in the name of Agent’s designee, any order, sale or transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof.  Neither Agent nor its attorneys will be liable for any acts or
omissions nor for any error of judgment or mistakes of fact or law, except for
Agent’s or its attorney’s willful misconduct.  This power, being coupled with an
interest, is irrevocable as long as any Letters of Credit remain outstanding.
 
2.12.           Disbursements, Reimbursement.
 
(a)           Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
 

 
33

--------------------------------------------------------------------------------

 

(b)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York
time on each date that an amount is paid by Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Agent.  In the event Borrowers fail to reimburse Agent for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, New York time, on the
Drawing Date, Agent will promptly notify each Lender thereof, and Borrowers
shall be deemed to have requested that a Revolving Advance maintained as a
Domestic Rate Loan be made by the Lenders to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the lesser of (i) the Maximum Revolving Advance Amount, less the Maximum Undrawn
Amount of all outstanding Letters of Credit, or (ii) the Formula Amount and, in
each case, subject to Section 8.2 hereof.  Any notice given by Agent pursuant to
this Section 2.12(b) may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(c)           Each Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in that
amount.  If any Lender so notified fails to make available to Agent the amount
of such Lender’s Commitment Percentage of such amount by no later than 2:00
p.m., New York time on the date on which such Domestic Rate Loan is to be made,
then interest shall accrue on such Lender’s obligation to make such payment,
from the Drawing Date to the date on which such Lender makes such payment (i) at
a rate per annum equal to the Federal Funds Effective Rate during the first
three days following such date and (ii) at a rate per annum equal to the rate
applicable to Revolving Advances maintained as a Domestic Rate Loans on and
after the fourth day following such date.  Agent will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent to give any such notice
on the Drawing Date or in sufficient time to enable any Lender to effect such
payment on such date shall not relieve such Lender from its obligation under
this Section 2.12(c), provided that such Lender shall not be obligated to pay
interest as provided in Section 2.12(c) (i) and (ii) until and commencing from
the date of receipt of notice from Agent of a drawing.
 
(d)           With respect to any unreimbursed drawing that is not converted
into a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
whole or in part as contemplated by Section 2.12(b), because of Borrowers’
failure to satisfy the conditions set forth in Section 8.2 hereof (other than
any notice requirements) or for any other reason, Borrowers shall be deemed to
have incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in
the amount of such drawing. Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to a Revolving Advance maintained as a Domestic Rate
Loan.  Each Lender’s payment to Agent pursuant to Section 2.12(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment under this Section 2.12.
 

 
34

--------------------------------------------------------------------------------

 

(e)           Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events: (x) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (y) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled; and (z)
all Persons (other than the Borrowers) have been fully reimbursed for all
payments made under or relating to Letters of Credit.
 
2.13.           Repayment of Participation Advances.
 
(a)           Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by the Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to Agent, or (ii) in payment of interest on
such a payment made by Agent under such a Letter of Credit, Agent will pay to
each Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.
 
(b)           If Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
 
2.14.           Documentation.  Each Borrower agrees to be bound by the terms of
the Letter of Credit Application issued on behalf of such Borrower and by
Agent’s written regulations and customary practices relating to letters of
credit, though Agent’s interpretations may be different from such Borrower’s
own.  In the event of a conflict between the Letter of Credit Application and
this Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment), Agent shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrowing Agent’s or any Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
2.15.           Determination to Honor Drawing Request.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
 
2.16.           Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and
 

 
35

--------------------------------------------------------------------------------

 

irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.16 under all circumstances, including the following
circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;
 
(ii)           the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under Section
2.12;
 
(iii)           any lack of validity or enforceability of any Letter of Credit;
 
(iv)           any claim of breach of warranty that might be made by Borrower or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right which any Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), Agent or any Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or any
Subsidiaries of such Borrower and the beneficiary for which any Letter of Credit
was procured);
 
(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;
 
(vi)           payment by Agent under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;
 
(vii)           the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)           any failure by the Agent or any of Agent’s Affiliates to issue
any Letter of Credit in the form requested by Borrowing Agent, unless the Agent
has received written notice from Borrowing Agent of such failure within three
(3) Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
 

 
36

--------------------------------------------------------------------------------

 

(ix)           any Material Adverse Effect;
 
(x)           any breach of this Agreement or any Other Document by any party
thereto;
 
(xi)           the occurrence or continuance of an insolvency proceeding with
respect to any Borrower or any Guarantor;
 
(xii)           the fact that a Default or Event of Default shall have occurred
and be continuing;
 
(xiii)           the fact that the Term shall have expired or this Agreement or
the Obligations hereunder shall have been terminated; and
 
(xiv)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
2.17.           Indemnity.  In addition to amounts payable as provided in
Section 16.5, each Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, taxes
(except for net income taxes or any other Excluded Taxes), penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which the Agent or any of Agent’s
Affiliates may reasonably incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of (a)
the gross negligence or willful misconduct of the Agent as determined by a final
and non-appealable judgment of a court of competent jurisdiction or (b) the
wrongful dishonor by the Agent or any of Agent’s Affiliates of a proper demand
for payment made under any Letter of Credit, except if such dishonor resulted
from any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto Governmental Body (all such acts or omissions herein called
“Governmental Acts”).
 
2.18.           Liability for Acts and Omissions.  As between Borrowers and
Agent and Lenders, each Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the respective
foregoing, Agent shall not be responsible for:  (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable,
 

 
37

--------------------------------------------------------------------------------

 

facsimile, telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Agent, including any governmental acts, and none of the above shall
affect or impair, or prevent the vesting of, any of Agent’s rights or powers
hereunder. Nothing in the preceding sentence shall relieve Agent from liability
for Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment) in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence.  In no event shall Agent or Agent’s Affiliates be liable to any
Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
 
Without limiting the generality of the foregoing, Agent and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.
 
2.19.           Additional Payments.  Any sums expended by Agent or any Lender
due to any Borrower’s failure to perform or comply with its obligations under
this Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14, 4.20
 

 
38

--------------------------------------------------------------------------------

 

and 6.1 hereof, may be charged to Borrowers’ Account as a Revolving Advance and
added to the Obligations.
 
2.20.           Manner of Borrowing and Payment.
 
(a)           Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders.
 
(b)           Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders.  Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest and fees shall be made without set off or counterclaim and
shall be made to Agent on behalf of the Lenders to the Payment Office, in each
case on or prior to 2:00 p.m., New York time, in Dollars and in immediately
available funds.
 
(c)           i)           Notwithstanding anything to the contrary contained in
Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by
Agent.  On or before 1:00 p.m., New York time, on each Settlement Date
commencing with the first Settlement Date following the Closing Date, Agent and
Lenders shall make certain payments as follows: (I) if the aggregate amount of
new Revolving Advances made by Agent during the preceding Week (if any) exceeds
the aggregate amount of repayments applied to outstanding Revolving Advances
during such preceding Week, then each Lender shall provide Agent with funds in
an amount equal to its applicable Commitment Percentage of the difference
between (w) such Revolving Advances and (x) such repayments and (II) if the
aggregate amount of repayments applied to outstanding Revolving Advances during
such Week exceeds the aggregate amount of new Revolving Advances made during
such Week, then Agent shall provide each Lender with funds in an amount equal to
its applicable Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.
 
(ii)           Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Advances which it has funded.
 
(iii)           Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date.  Such certificate of
Agent shall be conclusive in the absence of manifest error.
 
(d)           If any Lender or Participant (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or
 

 
39

--------------------------------------------------------------------------------

 

shall provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  Each Lender so purchasing
a portion of another Lender’s Advances may exercise all rights of payment
(including rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
 
(e)           Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount.  Agent
will promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Effective Rate (computed on the
basis of a year of 360 days) during such period as quoted by Agent, times (ii)
such amount, times (iii) the number of days from and including such Settlement
Date to the date on which such amount becomes immediately available to Agent.  A
certificate of Agent submitted to any Lender with respect to any amounts owing
under this paragraph (e) shall be conclusive, in the absence of manifest
error.  If such amount is not in fact made available to Agent by such Lender
within three (3) Business Days after such Settlement Date, Agent shall be
entitled to recover such an amount, with interest thereon at the rate per annum
then applicable to such Revolving Advances hereunder, on demand from Borrowers;
provided, however, that Agent’s right to such recovery shall not prejudice or
otherwise adversely affect Borrowers’ rights (if any) against such Lender.
 
2.21.           Mandatory Prepayments.  Subject to Section 4.3 hereof, when any
Borrower sells or otherwise disposes of any Collateral other than Inventory in
the Ordinary Course of Business, Borrowers shall cause the net cash proceeds
(i.e., gross cash proceeds less the reasonable costs of such sales or other
dispositions) received in connection with such sale or disposition to be
remitted to the Depository Account.  The foregoing shall not be deemed to be
implied consent to any such sale otherwise prohibited by the terms and
conditions hereof.
 
2.22.           Use of Proceeds.
 
(a)           Borrowers shall apply the proceeds of Advances to (i) repay
existing indebtedness owed to Crystal Capital, (ii) make the Direct TV Payment,
(iii) pay fees and expenses relating to this transaction, and (iv) provide for
its working capital needs and general corporate purposes and reimburse drawings
under Letters of Credit.
 
(b)           Without limiting the generality of Section 2.22(a) above, neither
the Borrowers, the Guarantors nor any other Person which may in the future
become party to this Agreement or the Other Documents as a Borrower or
Guarantor, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of the Trading
with the Enemy Act.
 

 
40

--------------------------------------------------------------------------------

 

2.23.           Defaulting Lender.
 
(a)           Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.
 
(b)           Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default.  No facility fees due hereunder
shall accrue or be payable with respect to such Defaulting Lender’s
Commitment.  Amounts received in respect of principal of any type of Advances
shall be applied to reduce the applicable Advances of each Lender (other than
any Defaulting Lender) pro rata based on the aggregate of the outstanding
Advances of that type of all Lenders at the time of such application; provided,
that, Agent shall not be obligated to transfer to a Defaulting Lender any
payments received by Agent for the Defaulting Lender’s benefit, nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees).  Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent.  Agent may hold and, in
its discretion, re-lend to a Borrower the amount of such payments received or
retained by it for the account of such Defaulting Lender.
 
(c)           A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
 
(d)           Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged.  Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
 
(e)           In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.
 
III.           INTEREST AND FEES.
 

 
41

--------------------------------------------------------------------------------

 

3.1.           Interest.  Interest on Advances shall be payable in arrears on
the first Business Day of each month with respect to Domestic Rate Loans and,
with respect to Eurodollar Rate Loans, at the end of each Interest Period or,
for Eurodollar Rate Loans with an Interest Period in excess of three months, at
the earlier of (a) each three months from the commencement of such Eurodollar
Rate Loan or (b) the end of the Interest Period.  Interest charges shall be
computed on the actual principal amount of Advances outstanding during the month
at a rate per annum equal to, with respect to Revolving Advances, the applicable
Revolving Interest Rate.  Whenever, subsequent to the date of this Agreement,
the Alternate Base Rate is increased or decreased, the Revolving Interest Rate
for Domestic Rate Loans shall be similarly changed without notice or demand of
any kind by an amount equal to the amount of such change in the Alternate Base
Rate during the time such change or changes remain in effect.  The Eurodollar
Rate shall be adjusted with respect to Eurodollar Rate Loans without notice or
demand of any kind on the effective date of any change in the Reserve Percentage
as of such effective date.  Upon and after the occurrence of an Event of Default
and notice by the Agent to the Borrowers, and during the continuation thereof,
at the option of Agent or at the direction of Required Lenders, (i) the
Obligations in respect of principal of Advances (and any past due amounts) other
than Eurodollar Rate Loans shall bear interest at the Revolving Interest Rate
for Domestic Rate Loans plus two percent (2%) per annum and (ii) Eurodollar Rate
Loans shall bear interest at the Revolving Interest Rate for Eurodollar Rate
Loans plus two percent (2%) per annum (as applicable, the “Default Rate”).
 
3.2.           Letter of Credit Fees.
 
(a)           Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by the spread charged in excess of the Eurodollar Rate for Eurodollar
Rate Loans as set forth in the definition of Revolving Interest Rate per annum,
such fees to be calculated on the basis of a 360-day year for the actual number
of days elapsed and to be payable quarterly in arrears on the first Business Day
of each quarter and on the last day of the Term, and (y) to the Issuer, a
fronting fee of one quarter of one percent (0.25%) per annum, together with any
and all customary administrative, issuance, amendment, payment and negotiation
charges with respect to Letters of Credit and all fees and expenses as agreed
upon by the Issuer and the Borrowing Agent in connection with any Letter of
Credit, including in connection with the opening, amendment or renewal of any
such Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”).  All such charges
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or pro-ration upon the termination
of this Agreement for any reason.  Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in the Issuer’s prevailing charges for that type of
transaction.  All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Letter of Credit Fees described in clause (x) of this Section
3.2(a) shall be increased by an additional two percent (2.0%) per annum.
 

 
42

--------------------------------------------------------------------------------

 

(b)           At any time following the occurrence of an Event of Default or the
expiration of the Term, Borrowers will cause cash to be deposited and maintained
in an account with Agent, as cash collateral, in an amount equal to one hundred
and five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters
of Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time.  Agent will invest
such cash collateral (less applicable reserves) in such short-term money-market
items as to which Agent and such Borrower mutually agree and the net return on
such investments shall be credited to such account and constitute additional
cash collateral.  No Borrower may withdraw amounts credited to any such account
except upon the occurrence of all of the following: (x) payment and performance
in full of all Obligations in respect of Advances, Letters of Credit, interest
and fees payable pursuant to this Agreement; (y) expiration of all Letters of
Credit; and (z) termination of this Agreement.
 
3.3.           Facility Fee.  If, for any calendar month during the Term, the
average daily unpaid balance of the Revolving Advances plus the Maximum Undrawn
Amount of all outstanding Letters of Credit for each day of such calendar month
does not equal the Maximum Revolving Advance Amount, then Borrowers shall pay to
Agent for the ratable benefit of Lenders a fee at a rate equal to 0.375% per
annum on the amount by which the Maximum Revolving Advance Amount exceeds such
average daily unpaid balance.  Such fee shall be payable to Agent in arrears on
the first Business Day of each calendar month with respect to the previous
calendar month.
 
3.4.           Fee Letter.  Borrowers shall pay the amounts required to be paid
in the Fee Letter in the manner and at the times required by the Fee Letter.
 
3.5.           Computation of Interest and Fees.  Interest and fees hereunder
shall be computed on the basis of a year of 360 days and for the actual number
of days elapsed.  If any payment to be made hereunder becomes due and payable on
a day other than a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest thereon shall be payable at the
Revolving Interest Rate for Domestic Rate Loans during such extension.
 
3.6.           Maximum Charges.  In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrowers, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.
 
3.7.           Increased Costs.  In the event that any Change in Law, or
compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender and the office or branch where Agent or any Lender (as so defined)
makes or maintains any Eurodollar Rate Loans) with any
 

 
43

--------------------------------------------------------------------------------

 

request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority after the Closing Date,
shall:
 
(a)           subject Agent or any Lender to any tax of any kind whatsoever
(except Excluded Taxes) with respect to this Agreement or any Other Document or
change the basis of taxation of payments to Agent or any Lender of principal,
fees, interest or any other amount payable hereunder or under any Other
Documents (except for changes in the rate of tax on the overall net income of
Agent or any Lender by the jurisdiction in which it maintains its principal
office);
 
(b)           impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
 
(c)           impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be or to amounts attributable to periods prior
to the 180th day before Agent or such Lender provides the Borrowing Agent notice
thereof.  Agent or such Lender shall certify the amount of such additional cost
or reduced amount to Borrowing Agent, and such certification shall be conclusive
absent manifest error.
 
3.8.           Basis For Determining Interest Rate Inadequate or Unfair.  In the
event that Agent or any Lender shall have determined that:
 
(a)           reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
 
(b)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 10:00 a.m. (New York City time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Eurodollar Rate
Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be
 

 
44

--------------------------------------------------------------------------------

 

continued as or converted into a Domestic Rate Loan, or, if Borrowing Agent
shall notify Agent, no later than 10:00 a.m. (New York City time) two (2)
Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. (New York City
time) two (2) Business Days prior to the last Business Day of the then current
Interest Period applicable to such affected Eurodollar Rate Loan, shall be
converted into an unaffected type of Eurodollar Rate Loan, on the last Business
Day of the then current Interest Period for such affected Eurodollar Rate
Loans.  Until such notice has been withdrawn, Lenders shall have no obligation
to make an affected type of Eurodollar Rate Loan or maintain outstanding
affected Eurodollar Rate Loans and no Borrower shall have the right to convert a
Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan into an
affected type of Eurodollar Rate Loan.
 
3.9.           Capital Adequacy.
 
(a)           In the event that Agent or any Lender shall have determined that
any Change in Law or compliance by Agent or any Lender (for purposes of this
Section 3.9, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency after the Closing Date, has or would have the effect of reducing the rate
of return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction.  In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods.  The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, regulation or condition.
 
(b)           A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.
 
3.10.           Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any Other Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent or Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the
 

 
45

--------------------------------------------------------------------------------

 

Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant Governmental Body in accordance with
applicable law.
 
(b)           Withholding by Agent.  Notwithstanding anything to the contrary
contained herein, Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.
 
(c)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Body in accordance with applicable law.
 
(d)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Agent and such Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body.  A certificate as to the amount of
such payment or liability delivered to ValueVision by a Lender (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(e)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Body,
ValueVision shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
 
(f)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any Other
Document shall deliver to ValueVision (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested ValueVision or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered.  In addition, any Lender, if requested by ValueVision or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by ValueVision or the Agent as will enable ValueVision or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
 

 
46

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to ValueVision and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of ValueVision or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit ValueVision to determine the withholding
or deduction required to be made.
 
(g)           Treatment of Certain Refunds.  If the Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Body with respect to such refund), provided that the
Borrowers, upon the request of the Agent or such Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Body) to the Agent or such Lender in the
event the Agent or such Lender is required to repay such refund to such
Governmental Body.  This subsection shall not be construed to require the Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.
 
IV.           COLLATERAL:   GENERAL TERMS
 
4.1.           Security Interest in the Collateral.  To secure the prompt
payment and performance to Agent and each Lender of the Obligations, each
Borrower hereby assigns, pledges and grants to Agent for its benefit and for the
ratable benefit of each Lender a continuing security interest in and to and Lien
on all of its Collateral, whether now owned or existing or
 

 
47

--------------------------------------------------------------------------------

 

hereafter acquired or arising and wheresoever located.  Each Borrower shall mark
its books and records as may be necessary or appropriate to evidence, protect
and perfect Agent’s security interest and shall cause its financial statements
to reflect such security interest.  Each Borrower shall promptly provide Agent
with written notice of all commercial tort claims held or acquired by it with an
estimated value in excess of $250,000, such notice to contain the case title
together with the applicable court and a brief description of the
claim(s).  Upon delivery of each such notice, such Borrower shall be deemed to
hereby grant to Agent a security interest and Lien in and to such commercial
tort claims and all proceeds thereof.
 
4.2.           Perfection of Security Interest.  Each Borrower shall take all
action that Agent may reasonably request, so as at all times to maintain the
validity, perfection, enforceability and priority of Agent’s security interest
in and Lien on the Collateral or to enable Agent to protect, exercise or enforce
its rights hereunder and in the Collateral, including, but not limited to, (i)
promptly discharging all Liens upon such Borrower’s knowledge thereof other than
Permitted Encumbrances, (ii) using commercially reasonable efforts to obtain
Lien Waiver Agreements, (iii) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may reasonably specify, and stamping or
marking, in such manner as Agent may reasonably specify, any and all chattel
paper, instruments, letters of credits and documents evidencing or forming a
part of the Collateral, (iv) entering into warehousing, lockbox and other
custodial arrangements reasonably satisfactory to Agent, and (v) executing and
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
reasonably satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien in
the Collateral under the Uniform Commercial Code or other Applicable Law.  By
its signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein but upon request of the Borrowing Agent, Agent shall amend
any such financing statement to reflect the exclusion of any asset constituting
Excluded Collateral or disposed of in a transaction permitted hereby).  All
charges, expenses and fees Agent may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be charged to Borrowers’ Account as a
Revolving Advance of a Domestic Rate Loan and added to the Obligations, or, at
Agent’s option, shall be paid to Agent for its benefit and for the ratable
benefit of Lenders immediately upon demand.
 
4.3.           Disposition of Collateral.  Each Borrower will take such actions
as the Agent may in its reasonable judgment deem necessary or appropriate in
order to safeguard and protect all Collateral for Agent’s general account and
make no disposition thereof whether by sale, lease or otherwise except (a) the
sale of Inventory in the Ordinary Course of Business, (b) the disposition, sale
or transfer of obsolete and worn-out Equipment in the Ordinary Course of
Business during any fiscal year having an aggregate fair market value of not
more than $500,000 and only to the extent that (i) the net cash proceeds of any
such disposition are used to acquire replacement Equipment which is subject to
Agent’s first priority security interest or (ii) the net cash proceeds of which
are remitted to Agent to be applied pursuant to Section 2.21, (c) the sale of
any or all of the MA Personal Property in a single or multiple transactions to
the extent that the net cash proceeds of any such sale or lease are remitted to
Agent to be applied pursuant to Section 2.21 and (d) licenses of Intellectual
Property granted in the Ordinary Course of Business.
 

 
48

--------------------------------------------------------------------------------

 

4.4.           Preservation of Collateral.  Following the occurrence and during
the continuance of an Event of Default, in addition to the rights and remedies
set forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of such security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrowers’ owned or leased property.  Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may deem necessary or
appropriate in its reasonable judgment to preserve the Collateral.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations.
 
4.5.           Ownership of Collateral.
 
(a)           With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest:  (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest, subject to Permitted Encumbrances, in all of its
rights, title and interest in the respective Collateral to Agent; and, except
for Permitted Encumbrances the Collateral shall be free and clear of all Liens
and encumbrances whatsoever; (ii) each document and agreement executed by each
Borrower or delivered to Agent or any Lender in connection with this Agreement
shall be true and correct in all material respects; (iii) all signatures and
endorsements of each Borrower that appear on such documents and agreements shall
be genuine and each Borrower shall have full capacity to execute same; and (iv)
each Borrower’s Equipment and Inventory shall be located as set forth on
Schedule 4.5 and shall not be removed from such location(s) without the prior
written consent of Agent except with respect to the sale of Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof and except for in-transit Inventory and Equipment in the Ordinary Course
of Business.
 
(b)           (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit and other locations which collectively do not
contain Inventory in excess of $150,000 in the aggregate) other than those
locations listed on Schedule 4.5; (ii) Schedule 4.5 hereto (as updated from time
to time in accordance with Section 9.17 hereof) contains a correct and complete
list, as of the Closing Date, of the legal names and addresses of each warehouse
at which Inventory of any Borrower is stored; none of the receipts received by
any Borrower from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns; (iii) Schedule 4.5 hereto sets forth a correct and
complete list as of the Closing Date of (A) each place of business of each
Borrower and (B) the chief executive office of each Borrower; and (iv) Schedule
4.5 hereto sets forth a correct and complete list as of the Closing Date of the
location, by state and
 

 
49

--------------------------------------------------------------------------------

 

street address, of all Real Property owned or leased by each Borrower, together
with the names and addresses of any landlords.
 
4.6.           Defense of Agent’s and Lenders’ Interests.  Until (a) payment in
full of the Obligations other than contingent indemnification Obligations for
which no claim has been asserted and Letters of Credit to the extent such
Letters of Credit have been cash collateralized and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell or license (except to the extent permitted in Section 4.3
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral.  Each Borrower shall defend Agent’s security
interests in the Collateral against any and all claims and demands of any Person
at any time claiming an interest therein adverse to Agent other than in the case
of any Permitted Encumbrances.  At any time following demand by Agent for
payment of all Obligations (in accordance with Section 11.1), Agent shall have
the right to take possession of the indicia of the Collateral and the Collateral
in whatever physical form contained, including:  labels, stationery, documents,
instruments and advertising materials.  If Agent exercises this right to take
possession of the Collateral, Borrowers shall, upon demand, assemble it in the
best manner possible and make it available to Agent at a place reasonably
convenient to Agent.  In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided a secured party by the Uniform Commercial Code or other
Applicable Law.  Upon the occurrence and during the continuance of an Event of
Default and at the request of Agent, each Borrower shall, and Agent may, at its
option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into any Borrower’s possession, they, and
each of them, shall be held by such Borrower in trust as Agent’s trustee, and
such Borrower will promptly deliver them to Agent in their original form
together with any necessary endorsement.
 
4.7.           Books and Records.  Each Borrower shall (a) keep complete books
of record and account in which full, true and correct entries in all material
respects will be made in accordance with GAAP; (b) set up on its books accruals
with respect to all taxes, assessments, charges, levies and claims in accordance
with GAAP; and (c) on a reasonably current basis in a manner consistent with
prudent business practices set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence, or
amortization of properties), in accordance with GAAP.
 
4.8.           Financial Disclosure.  Each Borrower hereby irrevocably
authorizes and directs all accountants and auditors employed by such Borrower at
any time during the Term to exhibit and deliver to Agent and each Lender copies
of any of such Borrower’s financial statements, trial balances or other
accounting records of any sort in the accountant’s or auditor’s possession, and
to disclose to Agent and each Lender any information such accountants may have
concerning such Borrower’s financial status and business operations.  Each
Borrower hereby authorizes all Governmental Bodies to furnish to Agent and each
Lender copies of reports or examinations relating to such Borrower, whether made
by such Borrower or otherwise; however, Agent and
 

 
50

--------------------------------------------------------------------------------

 

each Lender will attempt to obtain such information or materials directly from
such Borrower prior to obtaining such information or materials from such
accountants or Governmental Bodies.
 
4.9.           Compliance with Laws.  Each Borrower shall comply with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business, in each case the non-compliance with
which could not reasonably be expected to have a Material Adverse Effect.  Each
Borrower may, however, contest or dispute any Applicable Laws in any reasonable
manner, provided that any related Lien is inchoate or stayed and sufficient
reserves are established to the reasonable satisfaction of Agent to protect
Agent’s Lien on or security interest in the Collateral.
 
4.10.           Inspection of Premises.  At all reasonable times during business
hours and following reasonable advance notice provided that at any time and
without advance notice if a Default, Event of Default or any exigent
circumstance exists, Agent and each Lender shall have full access to and the
right to audit, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business.  Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of such Borrower’s business.
 
4.11.           Insurance.  The assets and properties of each Borrower at all
times shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and
effect.  Each Borrower shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral.  At each Borrower’s own cost and
expense in amounts and with carriers acceptable to Agent, each Borrower shall
(a) keep all its insurable properties and properties in which such Borrower has
an interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, substantially on the basis with respect to which it maintains such
insurance on the Closing Date (or any reasonable increases or adjustments deemed
necessary by Agent in its Permitted Discretion based on Borrower’s businesses
from time to time) including business interruption insurance; (b) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others substantially on the basis with respect to
which it maintains such insurance on the Closing Date (or any reasonable
increases or adjustments deemed necessary by Agent in its Permitted Discretion
based on Borrower’s businesses from time to time); (c) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which such Borrower is engaged in business; and (d)
furnish Agent with (i) copies of all policies and evidence of the maintenance of
such policies by the renewal thereof at least thirty (30) days before any
expiration date, and (ii) appropriate loss payable endorsements in form and
substance reasonably satisfactory to Agent, naming Agent as a co-insured and
lender loss payee, as applicable, as its interests may appear with respect to
all insurance coverage referred to in clauses (a) and (b) above, and providing
(A) that all proceeds thereunder shall be payable to Agent, (B) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy, and (C) to the extent obtainable after
Borrowers’ use of commercially reasonable efforts, that such policy and loss
payable clauses may not be cancelled,
 

 
51

--------------------------------------------------------------------------------

 

amended or terminated unless at least thirty (30) days’ prior written notice is
given to Agent.  In the event of any loss thereunder, the carriers named therein
hereby are directed by Agent and the applicable Borrower to make payment for
such loss to Agent and not to such Borrower and Agent jointly.  If any insurance
losses are paid by check, draft or other instrument payable to any Borrower and
Agent jointly, Agent may endorse such Borrower’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash.  Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (b) above.  All loss recoveries received by Agent upon any
such insurance may be applied to the Obligations, in such order as Agent in its
sole discretion shall determine.  Any surplus shall be paid by Agent to
Borrowers or applied as may be otherwise required by law.  Any deficiency
thereon shall be paid by Borrowers to Agent, on demand.
 
4.12.           Failure to Pay Insurance.  If any Borrower fails to obtain
insurance required, or to keep the same in force, Agent, if Agent so elects, may
obtain such insurance and pay the premium therefor on behalf of such Borrower,
and charge Borrowers’ Account therefor as a Revolving Advance of a Domestic Rate
Loan and such expenses so paid shall be part of the Obligations.
 
4.13.           Payment of Taxes.  Each Borrower will pay, when due, all
federal, state and material local taxes, assessments and other Charges lawfully
levied or assessed upon such Borrower or any of the Collateral including real
and personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes, except those
that are being Properly Contested.  If any tax by any Governmental Body is or
may be imposed on or as a result of any transaction between any Borrower and
Agent or any Lender which Agent or any Lender may be required to withhold or pay
or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Agent’s or any
Lender’s opinion, may possibly create a valid Lien on the Collateral, Agent may
without notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any taxes, assessments or Charges to the extent
that any applicable Borrower has Properly Contested those taxes, assessments or
Charges.  The amount of any payment by Agent under this Section 4.13 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Borrowers’ credit and Agent shall
retain its security interest in and Lien on any and all Collateral held by
Agent.
 
4.14.           Payment of Leasehold Obligations.  Each Borrower shall at all
times pay, when and as due (after giving effect to any grace periods or
extensions thereof), its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
 
4.15.           Receivables.
 

 
52

--------------------------------------------------------------------------------

 

(a)           Nature of Receivables.  Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created.  Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, set-off or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.
 
(b)           Solvency of Customers.  Each Customer, to the best of the
applicable Borrower’s knowledge, as of the date each Receivable is created, is
and will be solvent and able to pay all Receivables on which the Customer is
obligated in full when due or with respect to such Customers of any Borrower who
are not solvent, following knowledge thereof by such Borrower, such Borrower has
set up on its books and in its financial records bad debt reserves adequate to
cover such Receivables.
 
(c)           Location of Borrowers.  Each Borrower’s chief executive office is
located at 6740 Shady Oak Road, Eden Prairie, MN 55344.  Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.
 
(d)           Collection of Receivables.  Borrowers shall cause remittances in
respect of their Receivables to be delivered to such lockbox account or Blocked
Account as Agent shall designate from time to time as contemplated by Section
4.15(h) or as otherwise agreed to from time to time by Agent.   Notwithstanding
the foregoing, to the extent any Borrower directly receives any remittances upon
Receivables, such Borrower will, at such Borrower’s sole cost and expense, but
on Agent’s behalf and for Agent’s account, collect as Agent’s property and in
trust for Agent all amounts received on Receivables, and shall not commingle
such collections with any Borrower’s funds or use the same except to pay
Obligations.  Each Borrower shall deposit in the Blocked Account or, upon
request by Agent, deliver to Agent, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness constituting remittances upon Receivables.  The
Borrowers shall use commercially reasonable efforts to cause the ACH or wire
transfer of all payments due from credit card processors (whether or not there
are then any outstanding Obligations) to be made to a Blocked Account with such
frequency as is consistent with the Borrowers’ current business practices as in
effect on the Closing Date.
 
(e)           Notification of Assignment of Receivables.  At any time upon the
occurrence and during the continuance of any Event of Default or if the Agent
deems it necessary in its Permitted Discretion to preserve or protect the
Collateral or Agent’s rights therein, Agent shall have the right to send notice
of the assignment of, and Agent’s security interest in and Lien on, the
Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral and, thereafter, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph,
 

 
53

--------------------------------------------------------------------------------

 

secretarial and clerical expenses and the salaries of any collection personnel
used for collection, may be charged to Borrowers’ Account and added to the
Obligations.
 
(f)           Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed.  Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) at any time: (A) to endorse such Borrower’s name upon
any notes, acceptances, checks, drafts, money orders or other evidences of
payment or Collateral; (B) to sign such Borrower’s name on any invoice or bill
of lading relating to any of the Receivables, drafts against Customers,
assignments of Receivables; (C) to send verifications of Receivables to any
Customer; (D) to sign such Borrower’s name on all financing statements or any
other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; and (E) to receive and open all mail addressed to any Borrower in
connection with the administration of any lockbox or similar services; and (ii)
at any time following the occurrence and during the continuance of a Default or
Event of Default: (A) to demand payment of the Receivables; (B) to enforce
payment of the Receivables by legal proceedings or otherwise; (C) to exercise
all of such Borrower’s rights and remedies with respect to the collection of the
Receivables and any other Collateral; (D) to settle, adjust, compromise, extend
or renew the Receivables; (E) to settle, adjust or compromise any legal
proceedings brought to collect Receivables; (F) to prepare, file and sign such
Borrower’s name on a proof of claim in bankruptcy or similar document against
any Customer; (G) to prepare, file and sign such Borrower’s name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables; and (H) to do all other acts and things necessary to carry
out this Agreement.  All acts of said attorney or designee are hereby ratified
and approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.  Agent shall have the
right at any time following the occurrence and during the continuance of an
Event of Default or Default, to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.
 
(g)           No Liability.  Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom, unless done maliciously or with gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).  Following the occurrence and
during the continuance of an Event of Default Agent may, without notice or
consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof.  Agent is authorized and empowered to accept
following the occurrence and during the continuance of an Event of Default the
return of the goods represented by any of the Receivables, without notice to or
 

 
54

--------------------------------------------------------------------------------

 

consent by any Borrower, all without discharging or in any way affecting any
Borrower’s liability hereunder.
 
(h)           Establishment of a Lockbox Account, Dominion Account.  All
proceeds of Collateral shall be deposited by Borrowers into either (i) a lockbox
account, dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds.  Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing that upon the delivery of a notice (the “Trigger
Notice”) from Agent to such Blocked Account Bank (which Trigger Notice may be
delivered at any time (x) on or after the date that Borrowers’ Undrawn
Availability shall be less than $12,000,000 or (y) after the occurrence and
during the continuance of a Default or Event of Default), such Blocked Account
Bank shall transfer such funds so deposited to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent.  All funds deposited in such Blocked Accounts
shall immediately become the property of Agent upon the delivery of the Trigger
Notice, and Borrowing Agent shall use its commercially reasonable efforts to
obtain the agreement by such Blocked Account Bank to waive any offset rights
against the funds so deposited.  At all times following the delivery of a
Trigger Notice all funds on deposit in the Blocked Accounts and/or Depository
Accounts shall be applied to reduce the outstanding Obligations in the order
determined by Agent. Neither Agent nor any Lender assumes any responsibility for
such blocked account arrangement, including any claim of accord and satisfaction
or release with respect to deposits accepted by any Blocked Account Bank
thereunder.  All deposit accounts and investment accounts of each Borrower and
its Subsidiaries are set forth on Schedule 4.15(h).
 
(i)           Adjustments.  No Borrower will, without Agent’s consent,
compromise or adjust any material amount of the Receivables (or extend the time
for payment thereof) or accept any material returns of merchandise or grant any
additional discounts, allowances or credits thereon except for those
compromises, adjustments, returns, discounts, credits and allowances as are
customary in the Ordinary Course of Business.
 
4.16.           Inventory.  To the extent Inventory held for sale or lease has
been produced by any Borrower, it has been and will be produced by such Borrower
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
 
4.17.           Maintenance of Equipment.  The Equipment shall be maintained in
good operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and
preserved.  Each Borrower shall have the right to sell Equipment to the extent
set forth in Section 4.3 hereof.
 
4.18.           Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or
 

 
55

--------------------------------------------------------------------------------

 

destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof.  Neither Agent nor any Lender, whether by
anything herein or in any assignment or otherwise, assume any of any Borrower’s
obligations under any contract or agreement assigned to Agent or such Lender,
and neither Agent nor any Lender shall be responsible in any way for the
performance by any Borrower of any of the terms and conditions thereof.
 
4.19.           Environmental Matters.
 
(a)           Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remain in material compliance with all
Environmental Laws and they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law or
appropriate Governmental Bodies.
 
(b)           Borrowers shall establish and maintain a system to verify and
monitor continued material compliance with Environmental Laws, which system
shall include periodic reviews of such compliance.
 
(c)           Borrowers shall dispose of any and all Hazardous Waste, if any,
generated at the Real Property only at facilities and with carriers that
maintain valid permits under Environmental Laws.  Borrowers shall use
commercially reasonable efforts to obtain certificates of disposal, such as
hazardous waste manifest receipts, from all treatment, transport, storage or
disposal facilities or operators employed by Borrowers in connection with the
transport or disposal of any Hazardous Waste, if any, generated at the Real
Property.
 
(d)           In the event any Borrower obtains, gives or receives written
notice of any Release or threat of Release of a reportable quantity of any
Hazardous Substances at the Real Property (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of a material
violation, request for information or notification that it is potentially
responsible for investigation or cleanup of Hazardous Substances at the Real
Property, demand letter or complaint, order, citation, or other written notice
with regard to any Hazardous Discharge or material violation of Environmental
Laws affecting the Real Property or any Borrower’s interest therein (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, then Borrowing Agent shall, within ten
(10) Business Days, give written notice of same to Agent, detailing relevant
facts and circumstances of which any Borrower is aware giving rise to the
Hazardous Discharge or Environmental Complaint.  Such information is to be
provided to allow Agent to protect its security interest in and Lien on the Real
Property and the Collateral and is not intended to create nor shall it create
any obligation upon Agent or any Lender with respect thereto.
 
(e)           Borrowing Agent shall promptly forward to Agent copies of any
material request for information, notification of potential liability, demand
letter relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of material correspondence between any Borrower and the Authority regarding such
claims to Agent until the claim is settled.  Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge at the Real Property that any Borrower is required to file under any
Environmental Laws.  Such
 

 
56

--------------------------------------------------------------------------------

 

information is to be provided solely to allow Agent to protect Agent’s security
interest in and Lien on the Real Property and the Collateral.
 
(f)           Borrowers shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all action required under Environmental Law in
order to safeguard the health of any Person and to avoid subjecting the
Collateral or Real Property to any Lien.  If any Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply in any material respect with any of the requirements of any
Environmental Laws, Agent on behalf of Lenders may, but without the obligation
to do so, for the sole purpose of protecting Agent’s interest in the
Collateral:  (i) give such notices or (ii) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deem reasonably necessary
or advisable, to clean up, remove, mitigate or otherwise deal with any such
Hazardous Discharge or Environmental Complaint as required under Environmental
Law.  All reasonable costs and expenses incurred by Agent and Lenders (or such
third parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Revolving Interest Rate for Domestic Rate Loans shall be paid upon demand by
Borrowers, and until paid shall be added to and become a part of the Obligations
secured by the Liens created by the terms of this Agreement or any other
agreement between Agent, any Lender and any Borrower.
 
(g)           Promptly upon the reasonable written request of Agent upon notice
or discovery of a Hazardous Discharge or as required by a Governmental Body,
Borrowers shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property.  Any
report or investigation of such Hazardous Discharge proposed and acceptable to
an appropriate Governmental Body that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed $500,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.
 
(h)           Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including reasonable attorney’s fees, suffered or
incurred by Agent or Lenders under or on account of any Environmental Laws in
connection with the Real Property, including the assertion of any Lien
thereunder, with respect to any Hazardous Discharge, the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any actions on the part of Agent or any Lender.  Borrowers’ obligations under
this Section 4.19 shall arise upon the discovery of the presence of any
Hazardous Substances at the Real Property, whether or not any Governmental Body
has taken or threatened any action in connection with the
 

 
57

--------------------------------------------------------------------------------

 

presence of any Hazardous Substances.  Borrowers’ obligation and the
indemnifications under this paragraph 4.19(h) shall survive the termination of
this Agreement.
 
(i)           For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.
 
4.20.           Financing Statements.  Except as respects the financing
statements filed by Agent, the financing statements described on Schedule 1.2
and any financing statements in respect of any Permitted Encumbrances, to the
best of the Borrowers’ knowledge, no financing statement covering any of the
Collateral or any proceeds thereof is on file in any public office.
 
4.21.           Appraisals.  Agent may, in its Permitted Discretion, exercised
in a commercially reasonable manner, at any time after the Closing Date, engage
the services of an independent appraisal firm or firms of reputable standing,
satisfactory to Agent, for the purpose of appraising the then current values of
Borrowers’ assets. Absent the occurrence and continuance of an Event of Default
at such time, Agent shall consult with Borrowers as to the identity of any such
firm.  In the event the value of Borrowers’ Inventory, as so determined pursuant
to such appraisal, is less than anticipated by Agent or Lenders, such that the
Revolving Advances against Eligible Inventory, are in fact in excess of such
Advances permitted hereunder, then, promptly upon Agent’s demand for same,
Borrowers shall make mandatory prepayments of the then outstanding Revolving
Advances so as to eliminate the excess Advances.
 
4.22.           Real Property.  Promptly following the termination of any
restrictions relating to the granting of mortgages on Borrowers’ Real Property
set forth in the Direct TV Security Documents, provide Agent with mortgages,
surveys, title commitments and related documentation, each in form and substance
satisfactory to Agent, required to permit Agent to obtain a first priority Lien
on Borrowers’ owned Real Property located at 6740 Shady Oak Road, Eden Prairie,
Minnesota.
 
V.           REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1.           Authority.  Each Borrower has full power, authority and legal
right to enter into this Agreement and the Other Documents and to perform all
its respective Obligations hereunder and thereunder.  This Agreement and the
Other Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium, public policy or similar laws affecting creditors’ rights
generally.  The execution, delivery and performance of this Agreement and of the
Other Documents (a) are within such Borrower’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such
Borrower’s Organizational Documents, or  other applicable documents relating to
the conduct of such Borrower’s business or of any material agreement or
undertaking to which such Borrower is a party or by which such Borrower is
bound, (b) except as would not have a Material Adverse
 

 
58

--------------------------------------------------------------------------------

 

Effect, will not conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body, any party to a Material Contract or any other
Person, except those Consents set forth on Schedule 5.1 hereto, all of which
will have been duly obtained, made or compiled prior to the Closing Date and
which are in full force and effect and (d) will not conflict with, nor result in
any breach in any of the provisions of or constitute a default under or result
in the creation of any Lien except Permitted Encumbrances upon any asset of such
Borrower under the provisions of any agreement, instrument, Organizational
Document or other instrument to which such Borrower is a party or by which it or
its property is a party or by which it may be bound.
 
5.2.           Formation and Qualification.
 
(a)           Each Borrower is duly incorporated or formed, as the case may be,
and in good standing under the laws of the states listed on Schedule 5.2(a) and
is qualified to do business and is in good standing in the states listed on
Schedule 5.2(a) (as updated from time to time in accordance with Section 9.17
hereof) which, as of the Closing Date, constitute all states in which
qualification and good standing are necessary for such Borrower to conduct its
business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect on such Borrower.  Each
Borrower has delivered to Agent true and complete copies of its Organizational
Documents and will promptly notify Agent of any amendment or changes thereto.
 
(b)           The only Subsidiaries of each Borrower are listed on Schedule
5.2(b).
 
5.3.           Survival of Representations and Warranties.  All representations
and warranties of such Borrower contained in this Agreement and the Other
Documents shall be true at the time of such Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
 
5.4.           Tax Returns.  Each Borrower’s federal tax identification number
is set forth on Schedule 5.4.  Each Borrower has filed all federal, state and
other material tax returns and other reports each is required by law to file and
has paid all taxes, assessments, fees and other governmental charges that are
due and payable, except those that are being Properly Contested.  Federal, state
and local tax returns of each Borrower have been filed with the appropriate
taxing authority for all fiscal years prior to and including the fiscal year
ending January 31, 2011.  The provision for taxes on the books of each Borrower
is adequate for all years not closed by applicable statutes, and for its current
fiscal year, and no Borrower has any knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.
 
5.5.           Financial Statements.
 
(a)           The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects
the consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) reflects the financial condition of Borrowers
on a Consolidated Basis as of October 29, 2011 after giving effect to the
Transactions, and has been prepared in all material respects in accordance with
 

 
59

--------------------------------------------------------------------------------

 

GAAP, consistently applied.  The Pro Forma Balance Sheet has been certified as
having been prepared in all material respects in accordance with GAAP,
consistently applied, by the Chief Financial Officer of Borrowing Agent.
 
(b)           The twelve-month cash flow projections of Borrowers on a
Consolidated Basis and their projected balance sheets as of the Closing Date,
copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”) were
prepared under the supervision of the Chief Financial Officer of ValueVision,
are based on underlying assumptions which are believed by the Borrowers to
provide a reasonable basis for the projections contained therein and reflect
Borrowers’ judgment based on present circumstances of the most likely set of
conditions and course of action for the projected period (it being understood
that the Projections are subject to significant assumptions and
contingencies).  The cash flow Projections together with the Pro Forma Balance
Sheet, are referred to as the “Pro Forma Financial Statements”.
 
(c)           The consolidated balance sheets of Borrowers, their Subsidiaries
and such other Persons described therein (including the accounts of all
Subsidiaries for the respective periods during which a subsidiary relationship
existed) as of January 31, 2011, and the related statements of income, changes
in stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing opinions without
qualification by independent certified public accountants, copies of which have
been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Borrowers and
their Subsidiaries at such date and the results of their operations for such
period.  Since July 30, 2011 except as reflected in the Projections, there has
been no change in the condition, financial or otherwise, of Borrowers or their
Subsidiaries as shown on the consolidated balance sheet as of such date and no
change in the aggregate value of machinery, equipment and Real Property owned by
Borrowers and their respective Subsidiaries on a consolidated basis, except
changes in the Ordinary Course of Business.
 
5.6.           Entity Names.  No Borrower has been known by any other corporate
name in the past five years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation or company, as the case may be, of a merger or consolidation or
acquired all or substantially all of the assets of any Person during the
preceding five (5) years, except as set forth on Schedule 5.6.
 
5.7.           OSHA and Environmental Compliance.
 
(a)           Each Borrower has duly complied with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, RCRA and all other Environmental Laws and
there are no material outstanding citations, notices or orders of non-compliance
issued to any Borrower or relating to its business, assets, property, leaseholds
or Equipment under any such laws, rules or regulations.
 
(b)           Each Borrower has been issued all material federal, state and
local licenses, certificates or permits required for its operations relating to
all Environmental Laws.
 

 
60

--------------------------------------------------------------------------------

 

(c)           There are no visible signs of releases, spills, discharges, leaks
or disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property, including any premises leased by any
Borrower, which require a response action; and, to the knowledge of each
Borrower, (i) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property, including any premises leased by any Borrower;
(ii) the Real Property including any premises leased by any Borrower has never
been used as a treatment, storage or disposal facility of Hazardous Waste; and
(iii) no Hazardous Substances are present on the Real Property, including any
premises leased by any Borrower, except in such quantities and as are handled in
accordance with all applicable manufacturer’s instructions and Environmental
Laws and in proper storage containers and as are necessary for the operation of
the commercial business of any Borrower or of its tenants.
 
5.8.           Solvency; No Litigation, Violation, Indebtedness or Default;
ERISA Compliance.
 
(a)           The Borrowers, on a consolidated basis, are solvent, able to pay
their debts as they mature, have capital sufficient to carry on their business
and all businesses in which they are about to engage, and (i) as of the Closing
Date and after giving effect to the Transactions, the fair present saleable
value of their assets, calculated on a going concern basis, is in excess of the
amount of their liabilities and (ii) subsequent to the Closing Date and after
giving effect to the Transactions, the fair saleable value of their assets
(calculated on a going concern basis) will be in excess of the amount of their
liabilities.
 
(b)           Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or threatened litigation, arbitration, actions or proceedings which
involve the possibility of having a Material Adverse Effect, and (ii) any
material liabilities or indebtedness for borrowed money other than the
Obligations.
 
(c)           No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal which could
reasonably be expected to have a Material Adverse Effect.
 
(d)           No Borrower nor any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto.  Except as could not reasonably be expected to have a Material Adverse
Effect, each Pension Benefit Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Applicable Law.  Except
as could not reasonably be expected to have a Material Adverse Effect, (i) each
Borrower and each member of the Controlled Group has met all applicable minimum
funding requirements under Section 302 of ERISA and Section 412 of the Code in
respect of each Plan, and each Pension Benefit Plan is in compliance with
Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA,
without regard to waivers and variances; (ii) each Pension Benefit Plan which is
intended to be a qualified plan under Section 401(a) of the Code as currently in
effect has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Code and the trust related thereto is exempt from federal
income tax under Section 501(a) of the Code; (iii) neither any Borrower nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of
 

 
61

--------------------------------------------------------------------------------

 

premiums, and there are no premium payments which have become due which are
unpaid; (iv) no Pension Benefit Plan and, to the knowledge of each Borrower and
each member of the Controlled Group, no Multiemployer Plan has been terminated
by the plan administrator thereof nor by the PBGC, and there is no occurrence
which would cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Benefit Plan or, to the knowledge of each Borrower and
each member of the Controlled Group, any Multiemployer Plan; (v) neither any
Borrower nor any member of the Controlled Group has breached any of the
responsibilities, obligations or duties imposed on it by ERISA with respect to
any Plan; (vi) neither any Borrower nor any member of the Controlled Group has
incurred any liability for any excise tax arising under Section 4971, 4972 or
4980B of the Code, and no fact exists which could reasonably be expected to give
rise to any such liability; (vii) neither any Borrower nor any member of the
Controlled Group nor any fiduciary of, nor any trustee to, any Pension Benefit
Plan, has engaged in a “prohibited transaction” described in Section 406 of
ERISA or Section 4975 of the Code and neither any Borrower nor any member of the
Controlled Group has taken any action which would constitute or result in a
Termination Event with respect to any Plan which is subject to ERISA; (viii) no
Termination Event has occurred or is reasonably expected to occur; (ix) there
exists no event described in Section 4043 of ERISA, for which the thirty (30)
day notice period has not been waived; (x) neither any Borrower nor any member
of the Controlled Group has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; (xi) neither any Borrower nor any member of
the Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(xii) neither any Borrower nor any member of the Controlled Group has withdrawn,
completely or partially, within the meaning of Section 4203 or 4205 of ERISA,
from any Multiemployer Plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980 and there exists no fact which would
reasonably be expected to result in any such liability; and (xiii) no Pension
Benefit Plan fiduciary (as defined in Section 3(21) of ERISA) has any liability
for breach of fiduciary duty or for any failure in connection with the
administration or investment of the assets of a Pension Benefit Plan.
 
5.9.           Patents, Trademarks, Copyrights and Licenses.
 
(a)           All currently registered, applied for and/or licensed Intellectual
Property on the Closing Date that is registered and/or applied for with the
United States Patent & Trademark Office or United States Copyright Office , or
licensed by any Borrower, that is owned or utilized by any Borrower are set
forth on Schedule 5.9, and, except as would not have a Material Adverse Effect,
are valid and have been duly registered, applied for, licensed, or filed with
all appropriate Governmental Bodies and constitute all of the registered,
applied for and/or utilized Intellectual Property rights which are necessary for
the operation of its business; and, except as would not have a Material Adverse
Effect, there is no objection to or pending challenge to the validity of any
Intellectual Property , including any Intellectual Property Claim, and no
Borrower is aware as of the Closing Date of any grounds for any challenge,
except as set forth in Schedule 5.9 hereto.
 
(b)           Except as would not have a Material Adverse Effect, each item of
Intellectual Property owned or held by any Borrower and all trade secrets used
by any Borrower consist of original material or property developed by such
Borrower or was lawfully acquired by
 

 
62

--------------------------------------------------------------------------------

 

such Borrower from the proper and lawful owner thereof, and has been reasonably
maintained so as to materially preserve the value thereof from the date of
creation or acquisition thereof.
 
(c)           With respect to all of a Borrower’s own proprietary software, such
Borrower is in possession of all source and object codes related to each piece
of such software.
 
5.10.           Licenses and Permits.  Except as set forth in Schedule 5.10,
each Borrower (a) is in compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state or local law, rule or regulation for the operation of its
business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits could
have a Material Adverse Effect.
 
5.11.           Default of Indebtedness.  No Borrower is in default in the
payment of any portion of principal or interest relating to any Indebtedness
with an aggregate principal amount outstanding in excess of $300,000, or under
any instrument or agreement under or subject to which any such Indebtedness has
been issued and no event has occurred under the provisions of any such
instrument or agreement which with or without the lapse of time or the giving of
notice, or both, constitutes or would constitute an event of default thereunder.
 
5.12.           No Default.  No Borrower is in default in the payment or
performance of any of its contractual obligations material to Borrowers’
business, taken as a whole, and no Default has occurred.
 
5.13.           No Burdensome Restrictions.  No Borrower is party to any
contract or agreement the performance of which could have a Material Adverse
Effect.  Each Borrower has heretofore delivered to Agent true and complete
copies of all Material Contracts to which it is a party or to which it or any of
its properties is subject.  No Borrower has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.
 
5.14.           No Labor Disputes.  No Borrower is involved in any material
labor dispute; there are no strikes or walkouts or union organization of any
Borrower’s employees threatened or in existence and no labor contract is
scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto.
 
5.15.           Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16.           Investment Company Act.  No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
 

 
63

--------------------------------------------------------------------------------

 

5.17.           Disclosure.  No representation or warranty made by any Borrower
in this Agreement or in any financial statement, report, certificate or any
other document furnished in connection herewith contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading.  There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.
 
5.18.           Reserved.
 
5.19.           Swaps.  No Borrower is a party to, nor will it be a party to,
any swap agreement whereby such Borrower has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.
 
5.20.           Conflicting Agreements.  No provision of any material mortgage,
indenture, contract, agreement, judgment, decree or order binding on any
Borrower or affecting the Collateral conflicts with, or requires any Consent
which has not already been obtained to, or would in any way prevent the
execution, delivery or performance of, the terms of this Agreement or the Other
Documents.
 
5.21.           Application of Certain Laws and Regulations.  No Borrower is
subject to any law, statute, rule or regulation which regulates the incurrence
of any Indebtedness (such as laws, statutes, rules or regulations relative to
common or interstate carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services).
 
5.22.           Business and Property of Borrowers.  Upon and after the Closing
Date, Borrowers do not propose to engage in any material line of business other
than the sales, marketing and distribution of consumer products through
television programming and other electronic media and activities reasonably
incidental to the foregoing.  On the Closing Date, each Borrower will own all
the property and possess all of the rights and Consents necessary for the
conduct of the business of such Borrower as presently conducted.
 
5.23.           Section 20 Subsidiaries.  Borrowers do not intend to use and
shall not use any portion of the proceeds of the Advances, directly or
indirectly, to purchase during the underwriting period, or for 30 days
thereafter, Ineligible Securities being underwritten by a Section 20 Subsidiary.
 
5.24.           Anti-Terrorism Laws.
 
(a)           General.  Neither any Borrower nor any Subsidiary of any Borrower
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction  that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
 
(b)           Executive Order No. 13224.  Neither any Borrower nor any
Subsidiary of any Borrower or their respective agents acting or benefiting in
any capacity in connection with the Advances or other transactions hereunder, is
any of the following (each a “Blocked Person”):
 

 
64

--------------------------------------------------------------------------------

 

(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(iii)           a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)           a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
 
(vi)           a Person or entity who is affiliated or associated with a Person
or entity listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
 
5.25.           Trading with the Enemy.  No Borrower has engaged, nor does it
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.
 
5.26.           Federal Securities Laws.  Neither any Borrower (other than
ValueVision) nor any of its Subsidiaries (i) is required to file periodic
reports under the Exchange Act, (ii) has any securities registered under the
Exchange Act or (iii) has filed a registration statement that has not yet become
effective under the Securities Act.
 
5.27.           Equity Interests.  The authorized and outstanding Equity
Interests of each Borrower (other than ValueVision) on the Closing Date is as
set forth on Schedule 5.27 (as updated from time to time in accordance with
Section 9.17 hereof) hereto.  All of the Equity Interests of each Borrower have
been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders thereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities.  Except for the rights and obligations set forth on
Schedule 5.27, there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Borrower (other than ValueVision)
or any of the shareholders of any Borrower (other than ValueVision) is bound
relating to the issuance, transfer, voting or redemption of shares of its Equity
Interests or any pre-emptive rights held by any Person with respect to the
Equity Interests of Borrowers (other than ValueVision).  Except as
 

 
65

--------------------------------------------------------------------------------

 

set forth on Schedule 5.27, Borrowers (other than ValueVision) have not issued
any securities convertible into or exchangeable for shares of its Equity
Interests or any options, warrants or other rights to acquire such shares or
securities convertible into or exchangeable for such shares.
 
5.28.           Commercial Tort Claims.  As of the Closing Date, no Borrower is
a party to any commercial tort claims except as set forth on Schedule 5.28
hereto (as updated from time to time in accordance with Section 9.17 hereof).
 
5.29.           Letter of Credit Rights.  As of the Closing Date, no Borrower
has any letter of credit rights except as set forth on Schedule 5.29 hereto (as
updated from time to time in accordance with Section 9.17 hereof).
 
5.30.           Material Contracts.                                Schedule 5.30
(as updated from time to time in accordance with Section 9.17 hereof) sets forth
all Material Contracts of the Borrowers.  All Material Contracts are in full
force and effect (except to the extent any such Material Contract has expired by
its terms in the ordinary course) and no material defaults currently exist
thereunder.
 
5.31.           Inactive Subsidiaries; Norwell.  None of the Inactive
Subsidiaries conducts any business or maintains any material assets.  Norwell is
engaged in the business of owning and operating a television station and other
activities ancillary thereto and does not maintain any assets other than (i) the
holding of FCC licenses, (ii) the lease of real property located at 2 Bert Drive
#4, West Bridgewater, Massachusetts 02379, (iii) a license in respect of real
property located at 70 Pleasant Street, West Bridgewater, Massachusetts 02379,
and (iv) immaterial assets incidental to the conduct of Norwell’s business, in
each case as in effect as of the Closing Date.
 
VI.           AFFIRMATIVE COVENANTS.
 
Each Borrower shall, until (i) payment in full of the Obligations other than
contingent indemnification Obligations for which no claim has been asserted and
Letters of Credit to the extent such Letters of Credit have been cash
collateralized and (ii) termination of this Agreement:
 
6.1.           Payment of Fees.  Pay to Agent on demand all fees in the amounts
and at the times specified in the Fee Letter and usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h).  Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.
 
6.2.           Conduct of Business and Maintenance of Existence and Assets.  (a)
Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all material Intellectual Property and take all actions reasonably
necessary to enforce and protect the validity of any such Intellectual Property
right or other right included in the Collateral; (b) keep in full force and
effect its existence (except with respect to any Inactive Subsidiaries) and
comply in all material respects with the laws and regulations governing the
conduct of its business where the failure to do so could reasonably be expected
to
 

 
66

--------------------------------------------------------------------------------

 

have a Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.
 
6.3.           Violations.  Promptly notify Agent in writing of any violation of
any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to any Borrower which could reasonably be expected to
have a Material Adverse Effect.
 
6.4.           Government Receivables.  Upon Agent’s request, take all steps
necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act, the Uniform Commercial Code and all other applicable
state or local statutes or ordinances and deliver to Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them.
 
6.5.           Financial Covenants.
 
(a)           Fixed Charge Coverage Ratio.  If at any time during any fiscal
quarter commencing with the fiscal quarter ending on or about April 30, 2012 or
during any fiscal quarter thereafter, (i) an Event of Default is continuing or
(ii) Borrowers’ Undrawn Availability shall be equal to or less than $12,000,000,
cause to be maintained as of the end of such fiscal quarter and as of the end of
each fiscal quarter thereafter until such Event of Default is waived or Undrawn
Availability for such fiscal quarter is not less than $12,000,000, a Fixed
Charge Coverage Ratio of not less than 1.1 to 1.0, measured on a trailing four
(4) quarter basis; provided, however, that (x) for the fiscal quarter ending on
or about April 30, 2012, such test shall be calculated based on the one (1)
fiscal quarter then ended, (y) for the fiscal quarter ending on or about July
31, 2012, such test shall be calculated based on the two (2) fiscal quarters
then ended, and (z) for the fiscal quarter ending on or about October 31, 2012,
such test shall be calculated based on the three (3) fiscal quarters then ended.
 
(b)           Minimum EBITDA.  If at any time during any fiscal quarter
commencing with the fiscal quarter ending on or about April 30, 2012 or during
any fiscal quarter thereafter, (i) an Event of Default is continuing or (ii)
Borrowers’ Undrawn Availability shall be equal to or less than $12,000,000,
cause to be achieved a minimum EBITDA of not less than the following amounts as
of the end of such fiscal quarter and each fiscal quarter thereafter until such
Event of Default is waived or Undrawn Availability for such fiscal quarter is
not less than $12,000,000 (in each case to be tested for the quarter then ending
on or about the date specified below):
 

 
Period Ending
Amount
   
April 30, 2012
($500,000)
   
July 31, 2012
$0
   
October 31, 2012
$1,000,000
   
January 31, 2013
$5,000,000
 




 
67

--------------------------------------------------------------------------------

 




 
Period Ending
Amount
   
April 30, 2013
$2,925,000
   
July 31, 2013
$2,625,000
   
October 31, 2013
$5,400,000
   
January 31, 2014
$9,375,000
   
April 30, 2014
$5,400,000
   
July 31, 2014
$5,250,000
   
October 31, 2014
$8,175,000
   
January 31, 2015
$12,375,000
 

 
(c)           Undrawn Availability.  Cause to be maintained at all times Undrawn
Availability of not less than $6,000,000.
 
(d)           Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in the
aggregate amount for all Borrowers in excess of the amount corresponding to such
fiscal year as shown below:
 

 
Fiscal year ending on or about January 31, 2013
$7,000,000
   
Fiscal year ending on or about January 31, 2014
$13,200,000
   
Fiscal year ending on or about January 31, 2015
$18,700,000
 



 
6.6.           Execution of Supplemental Instruments.  Execute and deliver to
Agent from time to time, upon reasonable demand, such supplemental agreements,
statements, assignments and transfers, or instructions or documents relating to
the Collateral, and such other instruments as Agent may reasonably request, in
order that the full intent of this Agreement may be carried into effect.
 
6.7.           Payment of Obligations.  Pay, discharge or otherwise satisfy as
and when due and payable (subject, where applicable, to specified grace periods
and, in the case of the trade payables, to normal payment practices) all its
obligations and liabilities of whatever nature, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders.
 
6.8.           Standards of Financial Statements.  Cause all financial
statements referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as
to which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal
 

 
68

--------------------------------------------------------------------------------

 

quarter-end and year-end audit adjustments) and to be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein (except as concurred in by such reporting accountants or
officer, as the case may be, and disclosed therein).
 
6.9.           Federal Securities Laws.  Promptly notify Agent in writing if any
Borrower (other than ValueVision) or any of its Subsidiaries (i) is required to
file periodic reports under the Exchange Act, (ii) registers any securities
under the Exchange Act or (iii) files a registration statement under the
Securities Act.
 
6.10.           Post Closing Matters.
 
(a)           Landlord Agreements.  Within 30 days of the Closing Date (or such
later date as the Agent may agree in its sole discretion), deliver to Agent a
landlord agreement with respect to Borrowers’ leased location at 12450 Wayzata
Blvd #121, Minnetonka, MN 55305, which agreement shall be in form and substance
reasonably satisfactory to Agent.
 
(b)           Inactive Subsidiaries.  Within 180 days of the Closing Date (or
such later date as the Agent may agree in its sole discretion), (a) deliver to
Agent evidence of dissolution of each of the Inactive Subsidiaries or (b) cause
the Equity Interests of any Inactive Subsidiary that is not so dissolved to be
pledged to Agent as security for the Obligations pursuant to documentation in
form and substance reasonably satisfactory to Agent.
 
(c)           Insurance Endorsements.  Within 30 days of the Closing Date (or
such later date as the Agent may agree in its sole discretion), deliver to Agent
loss payable endorsements to Borrowers’ property and liability insurance
policies in form and substance reasonably satisfactory to Agent, naming Agent as
an additional insured and lender loss payee.
 
6.11.           Operating Accounts. Except with respect to the accounts set
forth on Schedule 4.15(h) attached hereto, which are maintained for specific
purposes identified in Schedule 4.15(h), maintain all of Borrowers’ deposit and
operating accounts with Agent.
 
6.12.           Norwell Joinder.  Promptly following the termination of any
restrictions relating to the incurrence of Indebtedness by Norwell as set forth
in the Direct TV Security Documents, (i) cause Norwell to join in this Agreement
as a borrower and become jointly and severally liable for the obligations of
Borrowers hereunder and (ii) deliver all customary documents, including, without
limitation, security documents and legal opinions, as Agent may reasonably
require to establish compliance with the foregoing.
 
VII.           NEGATIVE COVENANTS.
 
No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:
 
7.1.           Merger, Consolidation, Acquisition and Sale of Assets.
 
(a)           Enter into any merger, consolidation or other reorganization with
or into any other Person (other than another Borrower) or acquire all or a
substantial portion of the
 

 
69

--------------------------------------------------------------------------------

 

assets or Equity Interests of any Person (other than another Borrower) or permit
any other Person to consolidate with or merge with it.
 
(b)           Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions to the extent expressly permitted
by Section 4.3, (ii) any other sales or dispositions expressly permitted by this
Agreement and (iii) the dissolution or liquidation of any Inactive Subsidiary.
 
7.2.           Creation of Liens.  Create or suffer to exist any Lien or
transfer upon or against any of its property or assets now owned or hereafter
acquired, except Permitted Encumbrances.
 
7.3.           Guarantees.  Become liable upon the obligations or liabilities of
any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Lenders) except the endorsement of checks in the Ordinary Course of
Business and Indebtedness permitted by Section 7.8.
 
7.4.           Investments and Loans.  Purchase or acquire obligations or Equity
Interests of, or any other interest in or make any loan or extension of credit
to, any Person, except (a) obligations issued or guaranteed by the United States
of America or any agency thereof, (b) commercial paper with maturities of not
more than 180 days and a published rating of not less than A-1 or P-1 (or the
equivalent rating), (c) certificates of time deposit and bankers’ acceptances
having maturities of not more than 180 days and repurchase agreements backed by
securities of a commercial bank if (i) such bank has a combined capital and
surplus of at least $500,000,000, (ii) such bank is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, or (iii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof, (e) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into; (f) investments existing on the Closing Date, and set forth
on Schedule 7.4, but not any increase in the amount thereof or any other
modification of the terms thereof; (g) (i) Investments outstanding on the date
hereof by any Borrower and its Subsidiaries in their respective Subsidiaries,
and (ii) additional Investments by any Borrower and its Subsidiaries in a
Borrower or a Guarantor; (h) investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(i) investments by any Borrower or any Guarantor in Interest Rate Hedges to the
extent unsecured unless provided by Agent or any Lender; and (j) investments
received in connection with the
 

 
70

--------------------------------------------------------------------------------

 

bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business.
 
7.5.           [Reserved].
 
7.6.           [Reserved].
 
7.7.           Dividends.  Pay or make any distribution on any Equity Interest
of any Borrower or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interest, or of any options to
purchase or acquire any such Equity Interest of any Borrower (other than any
such distribution or payment to a Borrower), except that, so long as no Default
or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom: (a) any Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
Equity Interests (other than Disqualified Stock) of such Person; and (b)
ValueVision may make payments for withholding taxes to the extent required in
connection with the exercise of employee stock options in exchange for common
stock of any such Person pursuant to any net exercise provision described in the
documents governing such stock options in an amount not to exceed $250,000 in
any year.
 
7.8.           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of: (i) Indebtedness to
Lenders; (ii) Indebtedness outstanding on the date hereof and listed on Schedule
7.8 and any refinancings, refundings, renewals or extensions thereof; provided
that (x) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (y) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (z) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Borrowers or the Lenders than the terms
of any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended and the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate; (iii) Indebtedness of any Borrower owing
to any other Borrower or Guarantor existing on the Closing Date; (iv) purchase
money Indebtedness of any Borrower to finance the acquisition of any fixed or
capital assets, including Capitalized Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof provided that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of
 

 
71

--------------------------------------------------------------------------------

 

any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Borrowers or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate, provided, however, that the
aggregate principal amount of Indebtedness permitted by this clause (iv) shall
not exceed $1,000,000 at any time outstanding and further provided that, if
requested by the Agent, the Borrowers shall use commercially reasonable efforts
to cause the holders of such Indebtedness to enter into a customary collateral
access agreement on terms reasonably satisfactory to the Agent; (v) obligations
(contingent or otherwise) of any Borrower existing or arising under any Lender
Provided Interest Rate Hedge; (vi) Indebtedness for reimbursement obligations
related to (x) a standby letter of credit for the benefit of CIT Group for
credit enhancement and secured by cash collateral of ValueVision; (y) a cash
collateral account securing ValueVision’s obligations under its corporate policy
and travel credit card programs; and (z) a cash collateral account as security
for obligations owed to Rosenthal & Rosenthal, Inc.; provided that the maximum
aggregate Indebtedness outstanding under the foregoing clauses (x) through (z)
shall not exceed the aggregate amount of such Indebtedness outstanding on the
Closing Date plus $2,000,000; (vii) Indebtedness for reimbursement obligations
related to commercial letters of credit issued by Bank of America, N.A. or any
other issuer and secured by cash collateral of ValueVision and other letters of
credit not described in clause (vi) above in an aggregate amount for all of the
letters of credit described in this clause (vii) not to exceed $2,500,000; and
(viii) other unsecured Indebtedness in an amount not to exceed $500,000 in the
aggregate at any time outstanding.
 
7.9.           Nature of Business.  Substantially change the nature of the
business in which it is presently engaged or any business substantially related
or incidental thereto.
 
7.10.           Transactions with Affiliates.  Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate (other than
another Borrower), except (i) transactions which are in the Ordinary Course of
Business and on an arm’s-length basis on terms and conditions which are
comparable to terms and conditions which would have been obtainable from a
Person other than an Affiliate; (ii) the payment of reasonable customary
compensation and benefits and reimbursements of out-of-pocket costs to, and the
provision of indemnity on behalf of, directors, officers, consultants, employees
and members of the boards of directors of the Borrowers and their subsidiaries;
(iii) distributions and other payments permitted under Section 7.7; (iv)
employment, incentive, benefit, consulting and severance arrangements entered
into in the Ordinary Course of Business with officers, directors, consultants
and employees of the Borrowers or their Subsidiaries; (v) the transactions
pursuant to the agreements set forth in Schedule 7.10 or any amendment thereto
to the extent such an amendment, taken as a whole, is not adverse to the Lenders
in any material respect; (vi) the issuance of Equity Interests of ValueVision
(other than Disqualified Stock); (vii) the provision of services to directors or
officers of the Borrowers or any of their Subsidiaries of the nature provided by
the Borrowers or any of their Subsidiaries to customers in the Ordinary Course
of Business; and (viii) loans and/or extensions of credit to employees (or
consultants functioning in similar capacities as an employee) extended in the
Ordinary Course of Business in an amount not to exceed $250,000 outstanding at
anytime.
 

 
72

--------------------------------------------------------------------------------

 

7.11.           Leases.  Enter as lessee into any lease arrangement for real or
personal property (unless capitalized and permitted under Section 7.6 hereof) if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed $2,750,000 in any one fiscal year in the aggregate for all
Borrowers.
 
7.12.           Subsidiaries.
 
(a)           Form any Subsidiary unless (i) such Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder and (ii) Agent shall have received all
customary documents, including legal opinions, it may reasonably require to
establish compliance with each of the foregoing conditions.
 
(b)           Permit any of the Inactive Subsidiaries to acquire any material
assets or conduct any business, or permit Norwell to acquire any assets or
conduct any business other than as described in Section 5.31.
 
7.13.           Fiscal Year and Accounting Changes.  Change its fiscal year from
January 31 or make any change in accounting treatment and reporting practices
except as required or permitted by GAAP or rules promulgated by the SEC.
 
7.14.           Pledge of Credit.  Now or hereafter pledge Agent’s or any
Lender’s credit on any purchases or for any purpose whatsoever or use any
portion of any Advance in or for any business other than a business permitted by
Section 7.9.
 
7.15.           Amendment of Organizational Documents.  Amend, modify or waive
any term or material provision of its Organizational Documents in a manner
materially adverse to the Lenders.
 
7.16.           Compliance with ERISA.  Except as could not reasonably be
expected to have a Material Adverse Effect, (i) (x) maintain, or permit any
member of the Controlled Group to maintain, or (y) become obligated to
contribute, or permit any member of the Controlled Group to become obligated to
contribute, to any Plan, other than those Plans disclosed on Schedule 5.8(d),
which schedule may be revised from time to time with the consent of the Agent,
which consent shall not be unreasonably withheld, (ii) engage, or permit any
member of the Controlled Group of its Subsidiaries to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA or
Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Pension Benefit Plan where such event could
result in any liability of any Borrower or any member of the Controlled Group or
the imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence of any
Termination Event, (vi) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Pension Benefit Plan, or (vii) fail to meet,
permit any member of the Controlled Group to fail to meet or permit any Pension
Benefit Plan to fail to meet all minimum funding requirements under ERISA and
the Code, without regard to any waivers or variances, or
 

 
73

--------------------------------------------------------------------------------

 

postpone or delay or allow any member of the Controlled Group to postpone or
delay any funding requirement with respect to any Plan.
 
7.17.           Prepayment of Indebtedness.  At any time, directly or
indirectly, prepay any Indebtedness (other than to Lenders or a Borrower), or
repurchase, redeem, retire or otherwise acquire any Indebtedness (other than the
Obligations or Indebtedness owing to another Borrower) of any Borrower, except
(a) refinancings and refundings of such Indebtedness to the extent permitted
pursuant to this Agreement and (b) payments in the form of Equity Interests
(other than Disqualified Stock) of ValueVision.
 
7.18.           Anti-Terrorism Laws.  No Borrower shall, until satisfaction in
full of the Obligations and termination of this Agreement, nor shall it permit
any Affiliate or agent to:
 
(a)           Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b)           Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.
 
(c)           Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19.           Membership/Partnership Interests.  Elect to treat or permit any
of its Domestic Subsidiaries to (x) treat its limited liability company
membership interests or partnership interests, as the case may be, as securities
as contemplated by the definition of “security” in Section 8-102(15) and by
Section 8-103 of Article 8 of Uniform Commercial Code or (y) certificate its
limited liability company membership interests or partnership interests, as the
case may be.
 
7.20.           Trading with the Enemy Act.  Engage in any business or activity
in violation of the Trading with the Enemy Act.
 
VIII.           CONDITIONS PRECEDENT.
 
8.1.           Conditions to Initial Advances.  The agreement of Lenders to make
the initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
(a)           Note.  Each Lender on the Closing Date shall have received a Note
duly executed and delivered by an authorized officer of each Borrower;
 
(b)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related
 

 
74

--------------------------------------------------------------------------------

 

agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or Lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence reasonably satisfactory to it, of each
such filing, registration or recordation and reasonably satisfactory evidence of
the payment of any necessary fee, tax or expense relating thereto;
 
(c)           Leasehold Agreements.  Except to the extent waived in writing by
Agent or as otherwise set forth in Section 6.10 above, Agent shall have received
landlord, mortgagee or warehouseman agreements satisfactory to Agent with
respect to all premises leased by Borrowers at which Inventory and books and
records are located;
 
(d)           Other Documents.  Agent shall have received the executed Other
Documents, all in form and substance satisfactory to Agent;
 
(e)           Mortgage and Surveys. Agent shall have received in form and
substance satisfactory to Lenders (i) the executed Mortgage and (ii) surveys;
 
(f)           Title Insurance.  Agent shall have received fully paid mortgagee
title insurance policies (or binding commitments to issue title insurance
policies, marked to Agent’s satisfaction to evidence the form of such policies
to be delivered with respect to the Mortgage), in standard ALTA form, issued by
a title insurance company satisfactory to Agent, each in an amount equal to not
less than the fair market value of the Real Property subject to the Mortgage,
insuring the Mortgage to create valid first priority Liens on the Real Property
with no exceptions which Agent shall not have approved in writing and no survey
exceptions;
 
(g)           Environmental Reports.  Agent shall have received all
environmental studies and reports prepared by independent environmental
engineering firms with respect to all Real Property owned or leased by any
Borrower, including, without limitation, Phase I environmental reports relating
thereto, with each of the foregoing in form and substance satisfactory to Agent
in its sole discretion (“Environmental Reports”);
 
(h)           Financial Condition Certificates.  Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(h);
 
(i)           Closing Certificate.  Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Borrower dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct on and as of such
date, (ii) Borrowers are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;
 
(j)           Borrowing Base.  Agent shall have received evidence from Borrowers
that the aggregate amount of Eligible Consumer Receivables and Eligible
Inventory is sufficient in value and amount to support Advances in the amount
requested by Borrowers on the Closing Date;
 

 
75

--------------------------------------------------------------------------------

 

(k)           Reserved;
 
(l)           Proceedings of Borrowers.  Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors, Manager or Managing Member, as the case may be, of each Borrower
authorizing (i) the execution, delivery and performance of this Agreement, the
Note, the Mortgage and any related agreements (collectively the “Documents”) and
(ii) the granting by each Borrower of the security interests in and liens upon
the Collateral in each case certified by the Secretary, Assistant Secretary or
Manager, as the case may be, of each Borrower as of the Closing Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;
 
(m)           Incumbency Certificates.  Agent shall have received a certificate
of the Secretary, Assistant Secretary or Manager, as the case may be, of each
Borrower and each Guarantor, dated the Closing Date, as to the incumbency and
signature of the officers of each Borrower and Guarantor, as applicable,
executing this Agreement, the Guaranty, the Other Documents, any certificate or
other documents to be delivered by it pursuant hereto, together with evidence of
the incumbency of such Secretary or Assistant Secretary;
 
(n)           Certificates.  Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation, as the case may be, of each Borrower
and each Guarantor, and all amendments thereto, certified by the Secretary of
State or other appropriate official of its jurisdiction of incorporation or
formation, as the case may be, together with copies of the By-Laws of each
Borrower and each Guarantor and all agreements of each Borrower’s and each
Guarantor’s shareholders or members, as the case may be, certified as accurate
and complete by the Secretary of each Borrower and such Guarantor;
 
(o)           Good Standing Certificates.  Agent shall have received good
standing certificates for each Borrower and each Guarantor dated not more than
20 days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of each Borrower’s and each Guarantor’s jurisdiction of
incorporation or formation, as the case may be, and each jurisdiction where the
conduct of each Borrower’s and each Guarantor’s business activities or the
ownership of its properties necessitates qualification;
 
(p)           Legal Opinion.  Agent shall have received the executed legal
opinions of (i) Cahill Gordon & Reindel LLP, (ii) Faegre Baker Daniels LLP and
(iii) Bone McAllester Norton PLLC, each in form and substance satisfactory to
Agent, which shall cover such matters incident to the transactions contemplated
by this Agreement, the Note, the Mortgage, the Other Documents and related
agreements as Agent may reasonably require and each Borrower hereby authorizes
and directs such counsel to deliver such opinions to Agent and Lenders;
 
(q)           No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers or directors of any
Borrower (A) in connection with this Agreement, the Other Documents or any of
the transactions contemplated thereby and which, in the reasonable opinion of
Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, have a Material Adverse Effect; and (ii) no injunction, writ, restraining
order or other order of
 

 
76

--------------------------------------------------------------------------------

 

any nature materially adverse to any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
 
(r)           Collateral Examination.  Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be reasonably
satisfactory in form and substance to Lenders, of the Receivables, Inventory,
General Intangibles, Real Property and Equipment of each Borrower and all books
and records in connection therewith;
 
(s)           Fees.  Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to Article
III hereof;
 
(t)           Pro Forma Financial Statements.  Agent shall have received a copy
of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Lenders;
 
(u)           Insurance.  Agent shall have received in form and substance
reasonably satisfactory to Agent, copies of evidence of Borrowers’ casualty
insurance policies, together with loss payable endorsements on Agent’s standard
form of loss payee endorsement naming Agent as loss payee, and copies of
evidence of Borrowers’ liability insurance policies, together with endorsements
naming Agent as a co-insured;
 
(v)           Payment Instructions.  Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
 
(w)           Consents.  Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;
 
(x)           No Adverse Material Change.  Except as disclosed to Agent, since
October 29, 2011, there shall not have occurred any event, condition or state of
facts which could reasonably be expected to have a Material Adverse Effect;
 
(y)           Contract Review.  Agent shall have reviewed all Material Contracts
of Borrowers including, among other things, Organizational Documents, leases,
union contracts, labor contracts, vendor supply contracts, license agreements
and distributorship agreements (including the NBCU Distribution and Marketing
Agreement and Trademark License Agreement) and such contracts and agreements
shall be reasonably satisfactory in all respects to Agent;
 
(z)            Undrawn Availability.  After giving effect to the initial
Advances hereunder, Borrowers shall have Undrawn Availability of at least
$25,000,000, which shall be evidenced by a Borrowing Base Certificate reasonably
satisfactory to Agent;
 
(aa)           Compliance with Laws.  Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Laws and the Trading with
the Enemy Act; and
 

 
77

--------------------------------------------------------------------------------

 

(bb)           Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
reasonably satisfactory in form and substance to Agent and its counsel.
 
8.2.           Conditions to Each Advance.  The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent expressly relating to an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date);
 
(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided, however that Agent, in
its sole discretion, may continue to make Advances notwithstanding the existence
of an Event of Default or Default and that any Advances so made shall not be
deemed a waiver of any such Event of Default or Default;
 
(c)           No Material Adverse Effect.  No Material Adverse Effect has
occurred; and
 
(d)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
IX.           INFORMATION AS TO BORROWERS.
 
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
 
9.1.           Disclosure of Material Matters.  Promptly upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
 
9.2.           Schedules.  Deliver to Agent (i) on or before the twentieth
(20th) day of each month as and for the prior month (a) accounts receivable
ageings inclusive of reconciliations to
 

 
78

--------------------------------------------------------------------------------

 

the general ledger, (b) accounts payable schedules inclusive of reconciliations
to the general ledger (including ageing of accrued cable access fees included in
accounts payable), (c) Inventory reports (including breakout by category), (d)
monthly reporting of the prior month’s Average FICO Score, and (e) a Borrowing
Base Certificate in form and substance satisfactory to Agent (which shall be
calculated as of the last day of the prior month and which shall not be binding
upon Agent or restrictive of Agent’s rights under this Agreement); (ii) each
week, (1) summary Inventory reports (including breakout by category), (2)
reporting of weekly sales, collections and credits and (3) a Value Pay Plan
ageing summary.  In addition, each Borrower will deliver to Agent at such
intervals as Agent may reasonably require: (i) confirmatory assignment
schedules; (ii) copies of Customer’s invoices; (iii) evidence of shipment or
delivery; and (iv) such further schedules, documents and/or information
regarding the Collateral as Agent may reasonably require including trial
balances and test verifications.  Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder.  The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each Borrower and delivered to Agent
from time to time solely for Agent’s convenience in maintaining records of the
Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.
 
9.3.           Environmental Reports.  Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8, with a
certificate signed by the President, the Chief Financial Officer or any other
financial officer of Borrowing Agent stating, to the best of his knowledge, that
each Borrower is in compliance in all material respects with all Environmental
Laws.  To the extent any Borrower is not in compliance with the foregoing laws,
the certificate shall set forth with specificity all areas of non-compliance and
the proposed action such Borrower will implement in order to achieve full
compliance.
 
9.4.           Litigation.  Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower or any
Guarantor, whether or not the claim is covered by insurance, which in any such
case affects the Collateral involving an amount in excess of $300,000 or which
could reasonably be expected to have a Material Adverse Effect.
 
9.5.           Material Occurrences.  Promptly notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any funding deficiency which, if
not corrected as provided in Section 4971 of the Code, could subject any
Borrower or any member of the Controlled Group to a tax imposed by Section 4971
of the Code; (d) each and every default by any Borrower which might result in
the acceleration of the maturity of any Indebtedness with an aggregate principal
amount in excess of $300,000, including the names and addresses of the holders
of such Indebtedness with respect to which there is a default existing or with
respect to which the maturity has been or could be accelerated, and the amount
of such Indebtedness; and (e) any other development in the business or affairs
of any Borrower or any Guarantor which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action Borrowers propose to take with respect thereto.
 

 
79

--------------------------------------------------------------------------------

 

9.6.           Government Receivables.  Notify Agent promptly if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.
 
9.7.           Annual Financial Statements.  Furnish Agent and Lenders within
one hundred and twenty (120) days after the end of each fiscal year of
Borrowers, financial statements of Borrowers on a consolidated basis including,
but not limited to, statements of income and stockholders’ equity and cash flow
from the beginning of the current fiscal year to the end of such fiscal year and
the balance sheet as at the end of such fiscal year, all prepared in accordance
with GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and reasonably satisfactory to
Agent (the “Accountants”).  The report of the Accountants shall be accompanied
by a statement of the Accountants certifying that (i) they have caused this
Agreement to be reviewed, (ii) in making the examination upon which such report
was based either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Section 6.5 hereof.  In addition, the reports shall be accompanied by
a Compliance Certificate.
 
9.8.           Quarterly Financial Statements.  Furnish Agent and Lenders within
forty five (45) days after the end of each fiscal quarter, an unaudited balance
sheet of Borrowers on a consolidated basis and unaudited statements of income
and stockholders’ equity and cash flow of Borrowers on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrowers’ business.  The reports shall be accompanied by a
Compliance Certificate.
 
9.9.           Monthly Financial Statements.  Furnish Agent and Lenders within
thirty (30) days after the end of each month, an unaudited balance sheet of
Borrowers on a consolidated basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year end and quarter end adjustments.  The reports shall be
accompanied by a Compliance Certificate.
 
9.10.           Other Reports.  Furnish Agent (i) as soon as available, but in
any event within ten (10) days after the issuance thereof, with copies of such
financial statements, reports and returns as each Borrower shall send to its
stockholders, and (ii) as soon as available, but in any event within five (5)
days of the filing thereof with the SEC, with ValueVision’s annual and quarterly
reports on Forms 10-K and 10-Q, respectively.
 
9.11.           Additional Information.  Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants,
 

 
80

--------------------------------------------------------------------------------

 

provisions and conditions of this Agreement and the Note have been complied with
by Borrowers including, without the necessity of any request by Agent, (a)
copies of all environmental audits and reviews, (b) at least thirty (30) days
prior thereto (or such shorter period as may be agreed to by Agent), notice of
any Borrower’s opening of any new office or place of business or any Borrower’s
closing of any existing office or place of business, and (c) promptly upon any
Borrower’s learning thereof, notice of any material labor dispute to which any
Borrower may become a party, any material strikes or walkouts relating to any of
its plants or other facilities, and the expiration of any labor contract to
which any Borrower is a party or by which any Borrower is bound.
 
9.12.           Projected Operating Budget.  Furnish Agent and Lenders, no later
than thirty (30) days after the end of each Borrower’s fiscal years commencing
with the fiscal year ended January 31, 2013, a projected operating budget and
cash flow of Borrowers on a consolidated basis for such fiscal year on a monthly
and annual basis (including an income statement for each month and a balance
sheet as at the end of the last month in each fiscal quarter), such projections
to be accompanied by a certificate signed by the President or Chief Financial
Officer of each Borrower to the effect that such projections have been prepared
on the basis of sound financial planning practice consistent with past budgets
and financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.
 
9.13.           Variances From Operating Budget.   Furnish Agent, concurrently
with the delivery of the financial statements referred to in Section 9.7 and
each monthly report, a written report summarizing all material variances from
budgets submitted by Borrowers pursuant to Section 9.12 and a discussion and
analysis by management with respect to such variances.
 
9.14.           Notice of Suits, Adverse Events.  Furnish Agent with prompt
written notice of (i) any lapse or other termination of any Consent issued to
any Borrower by any Governmental Body or any other Person that is material to
the operation of the Borrowers’ business taken as a whole, (ii) any refusal by
any Governmental Body or any other Person to renew or extend any such Consent;
and (iii) copies of any periodic or special reports filed by any Borrower or any
Guarantor with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any
Borrower or any Guarantor, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other material communications from any
Governmental Body or Person which specifically relate to any Borrower or any
Guarantor.
 
9.15.           ERISA Notices and Requests.  Furnish Agent within 5 Business
Days written notice in the event that (i) any Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Borrower or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA or 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or
 

 
81

--------------------------------------------------------------------------------

 

proposes to take with respect thereto, (iii) a funding waiver request has been
filed with respect to any Pension Benefit Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) any Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Borrower or any member of the Controlled Group shall receive
any unfavorable determination letter from the Internal Revenue Service regarding
the qualification of a Plan under Section 401(a) of the Code, together with
copies of each such letter, (vii) any Borrower or any member of the Controlled
Group shall receive a notice regarding the imposition of withdrawal liability,
together with copies of each such notice; (viii) any Borrower or any member of
the Controlled Group shall fail to make a required installment or any other
required payment under the Code or ERISA on or before the due date for such
installment or payment; or (ix) any Borrower or any member of the Controlled
Group knows that (a) a Multiemployer Plan has been terminated, (b) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan or (d) a
Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
9.16.           Additional Documents.  Execute and deliver to Agent, upon
request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.
 
9.17.           Updates to Certain Loan Agreement Schedules.  Deliver to Agent
promptly as shall be required to maintain the related representations and
warranties as true and correct, updates to Schedules 4.5 (Locations of equipment
and Inventory), 5.2(a) (Formation and Qualification), 5.27 (Equity Interests),
5.28 (Commercial Tort Claims), 5.29 (Letter-of-Credit Rights) and 5.30 (Material
Contacts); provided, that absent the occurrence and continuance of any Event of
Default, such updates with respect shall be required solely on a monthly basis
in connection with delivery of a Compliance Certificate with respect to the
applicable month.  Any such updated Schedules delivered by Borrowers to Agent in
accordance with this Section 9.17 shall automatically and immediately be deemed
to supplement or amend and restate, as applicable, the prior version of such
Schedule previously delivered to Agent and attached to and made part of this
Agreement
 
X.           EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1.           Nonpayment.  Failure by any Borrower to pay any principal or
interest on the Obligations when due, whether at maturity or by reason of
acceleration pursuant to the terms of this Agreement or by notice of intention
to prepay, or by required prepayment or failure to pay
 

 
82

--------------------------------------------------------------------------------

 

when due any other liabilities or make any other payment, fee or charge provided
for herein when due or in any Other Document;
 
10.2.           Breach of Representation.  Any representation or warranty made
or deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;
 
10.3.           Financial Information.  Failure by any Borrower to (i) furnish
financial information when due, (ii) furnish financial within five (5) Business
Days of the date when requested for any information which is not due by a
specified date under this Agreement or (iii) permit the inspection of its books
or records;
 
10.4.           Judicial Actions.  Issuance of a notice of Lien (other than a
Permitted Encumbrance), levy, assessment, injunction or attachment against any
Borrower’s Inventory or Receivables or against a material portion of any
Borrower’s other property;
 
10.5.           Noncompliance.  Except as otherwise provided for in Sections
10.1, 10.3 and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor
to perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 4.14, 4.17, 6.1, 6.3, 6.4, 6.7, 9.4, 9.6,
9.11 or 9.16 hereof which is not cured within fifteen (15) days from the
occurrence of such failure or neglect;
 
10.6.           Judgments.  Any judgment or judgments are rendered against any
Borrower or any Guarantor for an aggregate amount in excess of $300,000 or
against all Borrowers or Guarantors for an aggregate amount in excess of
$300,000 and (i) enforcement proceedings shall have been commenced by a creditor
upon such judgment, (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, shall not be in effect, or (iii) any such judgment results
in the creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);
 
10.7.           Bankruptcy.  Any Borrower or any Guarantor shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other similar law providing for the relief of debtors, (vi) acquiesce to, or
fail to have dismissed, within thirty (30) days, any petition filed against it
in any involuntary case under such bankruptcy laws, or (vii) take any action for
the purpose of effecting any of the foregoing;
 

 
83

--------------------------------------------------------------------------------

 

10.8.           Inability to Pay.  Any Borrower or any Guarantor shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;
 
10.9.           Subsidiary Bankruptcy.  Any Subsidiary of any Borrower or any
Guarantor shall (i) apply for, consent to or suffer the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other similar law providing for the relief of debtors, (vii)
acquiesce to, or fail to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;
 
10.10.           Reserved.
 
10.11.           Lien Priority.  Any Lien created hereunder or provided for
hereby or under any related agreement to secure the Obligations for any reason
ceases to be or is not a valid and perfected Lien having a first priority
interest (except as a result of any action taken by Agent or failure by Agent to
maintain possession of Collateral);
 
10.12.           Reserved;
 
10.13.           Cross Default.  A default of the obligations of any Borrower
under any other agreement to which it is a party shall occur which causes a
Material Adverse Effect which default is not cured within any applicable grace
period; provided that such obligations are for an aggregate amount in excess of
$300,000;
 
10.14.           Breach of Guaranty or Pledge Agreement.  Termination or breach
of any Guaranty, Guaranty Security Agreement, Pledge Agreement or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Borrower, or if any Guarantor attempts to terminate, challenges the validity
of, or its liability under, any such Guaranty, Guaranty Security Agreement,
Pledge Agreement or similar agreement;
 
10.15.           Change of Ownership.  Any Change of Ownership shall occur;
 
10.16.           Invalidity.  Any material provision of this Agreement or any
Other Document shall, for any reason, cease to be valid and binding on any
Borrower or any Guarantor, or any Borrower or any Guarantor shall so claim in
writing to Agent or any Lender;
 
10.17.           Licenses.  (i) Any Governmental Body shall (a) revoke,
terminate, suspend or adversely modify any license, permit, patent trademark or
tradename of any Borrower or any Guarantor, the continuation of which is
material to the continuation of any Borrower’s or Guarantor’s business, or (b)
commence proceedings to suspend, revoke, terminate or adversely modify any such
license, permit, trademark, tradename or patent and such proceedings shall not
be dismissed or discharged within sixty (60) days, or (c) schedule or conduct a
hearing on the renewal of any license, permit, trademark, tradename or patent
necessary for the continuation of
 

 
84

--------------------------------------------------------------------------------

 

any Borrower’s or any Guarantor’s business and the staff of such Governmental
Body issues a report recommending the termination, revocation, suspension or
material, adverse modification of such license, permit, trademark, tradename or
patent; or (ii) any agreement which is necessary or material to the operation of
any Borrower’s or any Guarantor’s business shall be revoked or terminated and
not replaced by a substitute acceptable to Agent within thirty (30) days after
the date of such revocation or termination, and such revocation or termination
and non-replacement would reasonably be expected to have a Material Adverse
Effect;
 
10.18.           Seizures.  Any Receivables or any portion of the other
Collateral in an amount in excess of $300,000 shall be seized or taken by a
Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, any Guarantor or any Original Owner which is the owner of such
portion of the Collateral shall have become the subject matter of claim,
litigation, suit or other proceeding which is reasonably likely, in the
Permitted Discretion of Agent, upon final determination, result in impairment or
loss of the security provided by this Agreement or the Other Documents;
 
10.19.           Operations.  The Borrower’s operations taken as a whole are
materially interrupted at any time for more than 10 consecutive days, unless
such Borrower or Guarantor shall (i) be entitled to receive for such period of
interruption, proceeds of business interruption insurance sufficient to assure
that its per diem cash needs during such period is at least equal to its average
per diem cash needs for the consecutive three month period immediately preceding
the initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower or Guarantor shall be
receiving the proceeds of business interruption insurance for a period of thirty
(30) consecutive days; or
 
10.20.           Pension Plans.  An event or condition specified in Sections
7.16 or 9.15 hereof shall occur or exist with respect to any Plan and, as a
result of such event or condition, together with all other such events or
conditions, any Borrower or any member of the Controlled Group shall incur, or
in the opinion of Agent be reasonably likely to incur, a liability to a Plan or
the PBGC (or both) which would reasonably be expected to have a Material Adverse
Effect.
 
XI.           LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1.           Rights and Remedies.
 
(a)           Upon the occurrence of: (i) an Event of Default pursuant to
Section 10.7 all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter, at the option of Required Lenders all Obligations shall be
immediately due and payable and Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances.  Upon the
occurrence and during the continuance of any Event of Default, Agent shall have
the right to exercise any and all rights and remedies provided for herein, under
the Other Documents, of a secured party on default under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
 

 
85

--------------------------------------------------------------------------------

 

security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process.  Agent may enter any of any
Borrower’s premises or other premises without legal process and without
incurring liability to any Borrower therefor, and Agent may thereupon, or at any
time thereafter, in its discretion without notice or demand, take the Collateral
and remove the same to such place as Agent may deem advisable and Agent may
require Borrowers to make the Collateral available to Agent at a convenient
place.  With or without having the Collateral at the time or place of sale,
Agent may sell the Collateral, or any part thereof, at public or private sale,
at any time or place, in one or more sales, at such price or prices, and upon
such terms, either for cash, credit or future delivery, as Agent may
elect.  Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent shall give Borrowers reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrowing Agent at least ten (10) days prior to such sale or sales is reasonable
notification.  At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower.  In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted, to the extent assignable, for use only
upon and during the continuance of an Event of Default, a royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) Intellectual Property which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods.  The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof.  Noncash proceeds will only be applied to the
Obligations as they are converted into cash.  If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.
 
(b)           To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent:
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition; (ii)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of; (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral; (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists; (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature; (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral;
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature; (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets;
(ix) to dispose of assets in wholesale rather than retail
 

 
86

--------------------------------------------------------------------------------

 

markets; (x) to disclaim disposition warranties, such as title, possession or
quiet enjoyment, (xi) to purchase insurance or credit enhancements to insure the
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Agent a guaranteed return from the collection or disposition of
Collateral; or (xii) to the extent deemed appropriate by the Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Agent in the collection or disposition of any of the
Collateral.  Each Borrower acknowledges that the purpose of this Section 11.1(b)
is to provide non-exhaustive indications of what actions or omissions by the
Agent would not be commercially unreasonable in the Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 11.1(b).  Without limitation upon the foregoing, nothing
contained in this Section 11.1(b) shall be construed to grant any rights to any
Borrower or to impose any duties on Agent that would not have been granted or
imposed by this Agreement or by Applicable Law in the absence of this Section
11.1(b).
 
11.2.           Agent’s Discretion.  Except as provided in this Agreement or any
Other Document, Agent shall have the right in its sole discretion to determine
which rights, Liens, security interests or remedies Agent may at any time
pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.
 
11.3.           Setoff.  Subject to Section 14.12, in addition to any other
rights which Agent or any Lender may have under Applicable Law, upon the
occurrence and during the continuance of an Event of Default hereunder, Agent
and such Lender shall have a right, immediately and without notice of any kind,
to apply any Borrower’s property held by Agent and such Lender to reduce the
Obligations.
 
11.4.           Rights and Remedies not Exclusive.  The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
11.5.           Allocation of Payments After Event of Default.  Notwithstanding
any other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to the Agent;
 

 
87

--------------------------------------------------------------------------------

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
 
XII.           WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1.           Waiver of Notice.  Each Borrower hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.
 
12.2.           Delay.  No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
 
12.3.           Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM
 

 
88

--------------------------------------------------------------------------------

 

WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
XIII.           EFFECTIVE DATE AND TERMINATION.
 
13.1.           Term.  This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until February 9, 2015 (the “Term”)
unless sooner terminated as herein provided.  Borrowers may terminate this
Agreement at any time upon ten (10) Business Days’ prior written notice and upon
payment in full of the Obligations other than contingent indemnification
Obligations for which no claim has been asserted and Letters of Credit to the
extent such Letters of Credit have been cash collateralized.
 
13.2.           Termination.  The termination of the Agreement shall not affect
any Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
the termination of this Agreement and the payment in full of the Obligations
other than contingent indemnification Obligations for which no claim has been
asserted and Letters of Credit to the extent such Letters of Credit have been
cash collateralized.  Accordingly, each Borrower waives any rights which it may
have under the Uniform Commercial Code to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to each Borrower, or to file them with any
filing office, unless and until the termination of this Agreement and the
payment in full of the Obligations other than contingent indemnification
Obligations for which no claim has been asserted and Letters of Credit to the
extent such Letters of Credit have been cash collateralized. All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until the termination of this Agreement and the
payment in full of the Obligations other than contingent indemnification
Obligations for which no claim has been asserted and Letters of Credit to the
extent such Letters of Credit have been cash collateralized.  Upon termination
of this Agreement the Collateral shall be released from the Lien of this
Agreement and each Other Document.  Upon such release or any release of
Collateral or any part thereof in accordance with the provisions of this
Agreement, the Agent shall, upon the request and at the sole cost and expense of
the Borrowers, assign, transfer and deliver to the Borrowers,
 

 
89

--------------------------------------------------------------------------------

 

against receipt and without recourse to or warranty by the Agent except as to
the fact that the Agent has not encumbered the released assets, such of the
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Collateral,
proper documents and instruments (including UCC 3 termination financing
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.
 
XIV.           REGARDING AGENT.
 
14.1.           Appointment.  Each Lender hereby designates PNC to act as Agent
for such Lender under this Agreement and the Other Documents.  Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
 
14.2.           Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder.  Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any
Borrower.  The duties of Agent as respects the Advances to Borrowers shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
 

 
90

--------------------------------------------------------------------------------

 

impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.
 
14.3.           Lack of Reliance on Agent and Resignation.  Independently and
without reliance upon Agent or any other Lender, each Lender has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of each Borrower and each Guarantor in connection with the
making and the continuance of the Advances hereunder and the taking or not
taking of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.4.           Certain Rights of Agent.  If Agent shall request instructions
from Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
 
14.5.           Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-
 

 
91

--------------------------------------------------------------------------------

 

fact and shall not be liable for the default or misconduct of any such agents or
attorneys-in-fact selected by Agent with reasonable care.
 
14.6.           Notice of Default.  Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder or
under the Other Documents, unless Agent has received notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7.           Indemnification.  To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that, Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
(not mere) negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).
 
14.8.           Agent in Its Individual Capacity.  With respect to the
obligation of Agent to lend under this Agreement, the Advances made by it shall
have the same rights and powers hereunder as any other Lender and as if it were
not performing the duties as Agent specified herein; and the term “Lender” or
any similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.
 
14.9.           Delivery of Documents.  To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
 
14.10.           Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 

 
92

--------------------------------------------------------------------------------

 

14.11.           No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12.           Other Agreements.  Each of the Lenders agrees that it shall
not, without the express consent of Agent, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender.  Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
14.13.           Collateral and Guaranty Matters.  Each of the Lenders and each
Issuer irrevocably authorize the Agent, at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Agent under this Agreement or any Other Document (i) pursuant to Section 13.2,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any Other Document to a Person that is not a
Borrower or a Guarantor, (iii) that constitutes Excluded Collateral, or (iv) if
approved, authorized or ratified in writing in accordance with Section 16.2(b);
 
(b)           to release any Guarantor from its obligations under this Agreement
and Other Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of “Permitted Encumbrances” or a Lien
permitted by clause (c) of the definition of “Permitted Encumbrances” securing
any capital lease obligation permitted to be incurred under Section 7.6.
 
Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under this Agreement and Other Documents pursuant to this Section
14.13.  In each case as specified in this Section 14.13, the Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Borrower or Guarantor
such
 

 
93

--------------------------------------------------------------------------------

 

documents as such Borrower or Guarantor may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereunder the Other Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under this Agreement and
the Other Documents, in each case in accordance with the terms of the Other
Documents and this Section 14.13.
 
XV.           BORROWING AGENCY.
 
15.1.           Borrowing Agency Provisions.
 
(a)           Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
 
(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
(c)           All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.  Each Borrower waives all suretyship defenses.
 
15.2.           Waiver of Subrogation.  Each Borrower expressly waives any and
all rights of subrogation, reimbursement, indemnity, exoneration, contribution
of any other claim which such Borrower may now or hereafter have against the
other Borrowers or other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to the other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and payment in full of the Obligations
hereunder other than contingent
 

 
94

--------------------------------------------------------------------------------

 

indemnification Obligations for which no claim has been asserted and Letters of
Credit to the extent such Letters of Credit have been cash collateralized.
 
XVI.           MISCELLANEOUS.
 
16.1.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.  Any judicial
proceeding brought by or against any Borrower with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each Borrower hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to Borrowing Agent at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at the Agent’s option, by service upon Borrowing
Agent which each Borrower irrevocably appoints as such Borrower’s Agent for the
purpose of accepting service within the State of New York.  Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Borrower in
the courts of any other jurisdiction.  Each Borrower waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  Each Borrower waives the right to remove any judicial proceeding
brought against such Borrower in any state court to any federal court.  Any
judicial proceeding by any Borrower against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the County of New York, State of New
York.
 
16.2.           Entire Understanding.
 
(a)           This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof.  Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
(b)           The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this Section
16.2 (b), from time to time
 

 
95

--------------------------------------------------------------------------------

 

enter into written supplemental agreements to this Agreement or the Other
Documents executed by Borrowers, for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Agent or Borrowers thereunder or the conditions, provisions or terms
thereof or waiving any Event of Default thereunder, but only to the extent
specified in such written agreements; provided, however, that no such
supplemental agreement shall, without the consent of all Lenders:
 
(i)           increase the Commitment Percentage, the maximum dollar commitment
of any Lender or the Maximum Revolving Advance Amount;
 
(ii)           extend the maturity of any Note or the due date for any amount
payable hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement;
 
(iii)           alter the definition of the term Required Lenders or alter,
amend or modify this Section 16.2(b);
 
(iv)           release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $1,000,000;
 
(v)           change the rights and duties of Agent without the consent of the
Agent;
 
(vi)           permit any Revolving Advance to be made if after giving effect
thereto the total of Revolving Advances outstanding hereunder would exceed the
Formula Amount for more than sixty (60) consecutive Business Days or exceed one
hundred and ten percent (110%) of the Formula Amount;
 
(vii)           increase the Advance Rates above the Advance Rates in effect on
the Closing Date; or
 
(viii)           release any Guarantor except as expressly provided hereby.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers.  In the event PNC elects to require
any Lender to assign its
 

 
96

--------------------------------------------------------------------------------

 

interest to PNC or to the Designated Lender, PNC will so notify such Lender in
writing within forty five (45) days following such Lender’s denial, and such
Lender will assign its interest to PNC or the Designated Lender no later than
five (5) days following receipt of such notice pursuant to a Commitment Transfer
Supplement executed by such Lender, PNC or the Designated Lender, as
appropriate, and Agent.
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed an amount equal
to the sum of (i) the Formula Amount minus (ii) the amount of minimum Undrawn
Availability required by Section 6.5(c) hereof at such time (such sum, the
“Overadvance Threshold Amount”) by up to ten percent (10%) of the Overadvance
Threshold Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula Loans”).  If Agent is willing in its sole and absolute
discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans shall be
payable on demand and shall bear interest at the Default Rate for Revolving
Advances consisting of Domestic Rate Loans; provided that, if Lenders do make
Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a).  For purposes of this paragraph, the
discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the
Overadvance Threshold Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be either
“Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral.  In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Overadvance Threshold Amount by
more than ten percent (10%), Agent shall use its efforts to have Borrowers
decrease such excess in as expeditious a manner as is practicable under the
circumstances and not inconsistent with the reason for such excess.  Revolving
Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence.
 
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuance of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.
 
16.3.           Successors and Assigns; Participations; New Lenders.
 

 
97

--------------------------------------------------------------------------------

 

(a)           This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.
 
(b)           Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant.  Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.
 
(c)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances hereunder (each a “Purchasing Lender”), in minimum
amounts of not less than $5,000,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording.  Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose.  Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
 

 
98

--------------------------------------------------------------------------------

 

(d)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
 
(e)           Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder.  The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement.  The Register shall be
available for inspection by Borrowing Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Agent shall receive a fee
in the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the effective date of each transfer or assignment (other
than to an intermediate purchaser) to such Purchasing Lender and/or Purchasing
CLO.
 
(f)           Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.
 
16.4.           Application of Payments.  Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations.  To the extent that
any Borrower makes a payment or Agent or any Lender receives any payment or
proceeds of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be
 

 
99

--------------------------------------------------------------------------------

 

repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
 
16.5.           Indemnity.  Each Borrower shall indemnify Agent, each Lender and
each of their respective officers, directors, Affiliates, attorneys, employees
and agents from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including reasonable fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Agent or any
Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the party
being indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable judgment).  Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this Section
16.5 by any Person under any Environmental Laws by reason of any Borrower’s or
any other Person’s failure to comply with laws applicable to Hazardous
Substances.  Additionally, if any taxes (excluding taxes imposed upon or
measured solely by the net income of Agent and Lenders or Excluded Taxes, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Borrowers on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect (“Other Taxes”), Borrowers will pay (or will promptly reimburse Agent and
Lenders for payment of) all such taxes, including interest and penalties
thereon, and will indemnify and hold the indemnitees described above in this
Section 16.5 harmless from and against all liability in connection therewith.
 
16.6.           Notice.  Any notice or request hereunder may be given to
Borrowing Agent or any Borrower or to Agent or any Lender at their respective
addresses set forth below or at such other address as may hereafter be specified
in a notice designated as a notice of change of address under this Section.  Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6.  Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:
 

 
100

--------------------------------------------------------------------------------

 

(a)           In the case of hand-delivery, when delivered;
 
(b)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
 
(c)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(d)           In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
 
(e)           In the case of electronic transmission, when actually received;
 
(f)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
 
(g)           If given by any other means (including by overnight courier), when
actually received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
 
(A)           If to Agent or PNC at:
 
PNC Bank, National Association
200 South Wacker Drive, Suite 600
Chicago, Illinois 60606
Attention: Portfolio Manager
Telephone: 312-454-2920
Facsimile: 312-454-2919
 
with a additional copy to:
 
Blank Rome LLP
One Logan Square
130 N. 18th Street
Philadelphia, Pennsylvania  19103
Attn: Lawrence F. Flick, II, Esquire
Telephone: 215-569-5556
Facsimile: 215-832-5556
 
(B)           If to a Lender other than Agent, as specified on the signature
pages hereof
 

 
101

--------------------------------------------------------------------------------

 

(C)           If to Borrowing Agent or any Borrower:
 
ValueVision Media, Inc.
6740 Shady Oak Road
Eden Prairie, Minnesota 55344
Attention: Chief Financial Officer
Telephone: 952-943-6000
Facsimile: 952-943-6111
 
with a copy to:
 
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention:  Corey Wright
Telephone:  212-701-3165
Facsimile:  212-269-5420
 
16.7.           Survival.  The obligations of Borrowers under Sections 2.2(f),
3.7, 3.8, 3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section
14.7, shall survive termination of this Agreement and the Other Documents and
payment in full of the Obligations.
 
16.8.           Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
 
16.9.           Expenses.  All costs and expenses including attorneys’ fees
(which in the case of clauses (b) and (e) shall be reasonable) and disbursements
incurred by Agent on its behalf or on behalf of Lenders (a) in all efforts made
to enforce payment of any Obligation or effect collection of any Collateral or
enforcement of this Agreement or any of the Other Documents, or (b) in
connection with the entering into, modification, amendment and administration of
this Agreement or any of the Other Documents or any consents or waivers
hereunder or thereunder and all related agreements, documents and instruments,
or (c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder or under
any of the Other Documents and under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Borrower or any Guarantor or
(e) in connection with any advice given to Agent or any Lender with respect to
its rights and obligations under this Agreement or any of the Other Documents
and all related agreements, documents and instruments, may be charged to
Borrowers’ Account and shall be part of the Obligations.
 
16.10.           Injunctive Relief.  Each Borrower recognizes that, in the event
any Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at
 

 
102

--------------------------------------------------------------------------------

 

law may prove to be inadequate relief to Lenders; therefore, Agent, if Agent so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving that actual damages are not an
adequate remedy.
 
16.11.           Consequential Damages.  Neither Borrower, Agent nor any Lender,
nor any agent or attorney for any of them, shall be liable to any party hereto
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.
 
16.12.           Captions.  The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
 
16.13.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile or electronic transmission shall be
deemed to be an original signature hereto.
 
16.14.           Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15.           Confidentiality; Sharing Information.   Agent, each Lender and
each Transferee shall hold all non-public information obtained by Agent, such
Lender or such Transferee pursuant to this Agreement (whether received prior to
or following the Closing Date) in accordance with Agent’s, such Lender’s and
such Transferee’s customary procedures for handling confidential information of
this nature; provided, however, Agent, each Lender and each Transferee may
disclose such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees on a confidential basis, and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
Applicable Law, Agent, each Lender and each Transferee shall use its reasonable
best efforts prior to disclosure thereof, to notify the applicable Borrower of
the applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and (ii)
in no event shall Agent, any Lender or any Transferee be obligated to return any
materials furnished by any Borrower other than those documents and instruments
in possession of Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full and this Agreement has
been terminated.  Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to
 

 
103

--------------------------------------------------------------------------------

 

such Lender by such Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such Subsidiary or Affiliate of such Lender, it being understood that any
such Subsidiary or Affiliate of any Lender receiving such information shall be
bound by the provisions of this Section 16.15 as if it were a Lender
hereunder.  Such authorization shall survive the repayment of the other
Obligations and the termination of this Agreement.
 
16.16.           Publicity.  Each Borrower and each Lender hereby authorizes
Agent to, following the Borrower Agent’s review and comments thereon make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
 
16.17.           Certifications from Banks and Participants; USA PATRIOT
Act.  Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within 10 days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.
 

 
104

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.
 

 
VALUEVISION MEDIA, INC.
     
By:
/s/ William J. McGrath  
Name:
William J. McGrath  
Title:
Executive Vice President and Chief Financial Officer          
VALUEVISION INTERACTIVE, INC.
       
By:
/s/ William J. McGrath  
Name:
William J. McGrath  
Title:
Chief Financial Officer and Treasurer          
VVI FULFILLMENT CENTER, INC.
       
By:
/s/ William J. McGrath  
Name:
William J. McGrath  
Title:
Chief Financial Officer and Treasurer          
VALUEVISION MEDIA ACQUISITIONS, INC.
       
By:
/s/ William J. McGrath  
Name:
William J. McGrath  
Title:
Chief Financial Officer and Treasurer          
VALUEVISION RETAIL, INC.
       
By:
/s/ William J. McGrath  
Name:
William J. McGrath  
Title:
Chief Financial Officer and Treasurer      




 
 

--------------------------------------------------------------------------------

 




 
PNC BANK, NATIONAL ASSOCIATION,
 
As Lender and as Agent
       
By:
  /s/ Sherry Winick  
Name:
Sherry Winick  
Title:
Senior Vice President  
 
 
PNC Bank, National Association
 
200 South Wacker Drive, Suite 600
 
Chicago, Illinois 60606
 
Attention: Portfolio Manager
 
Commitment Percentage:  100%


